 



EXHIBIT 10.120
(T-MOBILE LOGO) [c71408c7140803.jpg]
T-MOBILE USA, INC. SERVICES AGREEMENT
CALL CENTER SERVICES
THIS SERVICES AGREEMENT (this “Agreement”) is made effective as of October 1,
2007 (the “Effective Date”), between T-Mobile USA, Inc., a Delaware corporation
with a principal place of business at 12920 SE 38th Street, Bellevue, Washington
98006 (“T-Mobile”) and StarTek USA, Inc., a corporation organized under
Colorado, with a principal place of business at 44 Cook Street, 4th Floor,
Denver, Colorado 80206 (“Provider”).
For good and valuable consideration, T-Mobile and Provider (together, the
“Parties” and individually, a “Party”) agree as follows:
1. Scope of Work.
1.1 Services. Provider shall perform the services described in one or more
statements of work executed by the Parties and which specifically state that
they are governed by this Agreement (each, a “Statement of Work”) (the
“Services”). The Parties acknowledge and agree that each Party’s performance of
its obligations pursuant to this Agreement is conditioned upon the full, proper
and timely performance by the other Party of its obligations pursuant to this
Agreement.
1.2 Performance of Services. Provider shall perform the Services in accordance
with the Specifications. “Specifications,” for purposes of this Agreement, means
any descriptions of the Services hereunder, including, but not limited to, the
timing, components, capacities, features, quantities, functions, methods and
other standards for Provider’s performance of the Services, as set forth in this
Agreement, the Standard Terms (defined below), an applicable Statement of Work,
Policies (defined in Section 1.4 below); and in Provider’s responses, if any, to
T-Mobile’s requests for proposal, if any; and as otherwise agreed upon by the
Parties in writing. “Standard Terms,” for purposes of this Agreement, means the
Standard Terms and Conditions contained in Exhibit A hereto.
1.2.1 Timing of Performance. The Parties agree that time is of the essence for
Provider’s performance hereunder. If the Parties do not agree upon a schedule
for the performance of certain Services, then Provider shall perform such
Services with due diligence under the circumstances. Provider shall notify
T-Mobile immediately of any factor, occurrence or event that may affect
Provider’s ability to perform the Services as set forth in the Specifications.
1.2.2 Facilities. Except to the extent expressly provided to the contrary in the
Specifications, Provider shall provide its own facilities, including, but not
limited to, all resources, premises, systems, networks, hardware, software and
other equipment as necessary to provide the Services (to the extent actually
used to provide Services, collectively, “Facilities”). Provider shall have all
necessary rights and licenses to use all Facilities, and shall comply in all
material respects with all applicable registration, licensing, permitting,
approval and other governmental requirements so as to enable Provider to perform
the Services (including, but not limited to, any such requirements imposed upon
T-Mobile with respect to the Services). Provider’s use of the Facilities and
performance of the Services will not infringe any trade name, trademark,
services, copyright, patent, trade secret or other intellectual property or
proprietary right of any third party.

                    T-Mobile USA Confidential   - 1 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



1.2.3 T-Mobile Equipment. In the event T-Mobile provides Provider with T-Mobile
facilities or equipment (“T-Mobile Equipment”) for use in the performance of
Services, Provider shall (a) not use such T-Mobile Equipment (including any
equipment or facilities owned, leased or rented by Provider for performing its
obligations under this Agreement) to perform services for any person or entity
other than T-Mobile, without the prior written consent of T-Mobile; (b) assume
the risk of loss for all such T-Mobile Equipment while in Provider’s care,
custody or control; (c) take all reasonable precautions to protect such T-Mobile
Equipment against loss, damage, theft or disappearance while in its care,
custody or control; and (d) take no actions which affect T-Mobile’s title or
interest in such T-Mobile Equipment.
1.3 Reports. Provider shall prepare and furnish to T-Mobile, upon request or as
otherwise required in the Specifications, reports on Provider’s provision of the
Services. Provider shall provide such reports in the form and content requested
by T-Mobile from time to time.
1.4 Directed Changes; Compliance with Policies. T-Mobile may from time to time
direct changes to the Services that do not materially change Provider’s time and
expense to implement such changes (by way of example, and not limitation,
revised call scripts or caller authentication procedures) (a “Directed Change”).
Additionally, Provider shall immediately comply with T-Mobile’s applicable
written policies which have been or will be posted to T-Mobile’s Streamline
service or otherwise provided to Provider (“Policies”). If a change to the
Services requested by T-Mobile or a new or revised Policy constitutes a Material
Change, such change or new or revised Policy shall, as to Provider, be
administered in accordance with Section 1.5 below. For purposes of this
Agreement, a "Material Change” is a change to the Services, not otherwise
contemplated by this Agreement, that is effected by way of a new or revised
Policy, a request by T-Mobile that T-Mobile represents as a Directed Change or a
written request by T-Mobile, (a) that materially and directly increases
Provider’s reasonably incurred and unavoidable expenses of providing the
Services to a significant and substantial extent, and (b) for which Provider can
document and demonstrate, to T-Mobile’s reasonable satisfaction, such increase
in Provider’s costs. By way of example, and not limitation, Material Changes may
include material increases in the scope or amount of information security
requirements, or material changes to one or more skill sets required at a given
location at which any Services are performed (a “Site”) or for a given T-Mobile
line of business (an “LOB”) if such increases or changes impose costs upon
Provider meeting the cost threshold set forth above. For purposes of
clarification, Material Changes do not include changes to Provider’s policies,
procedures or operations that are otherwise required by applicable
Specifications (e.g., changes to Safeguards (defined in Section 3) to maintain
such Safeguards’ standards for performance required by this Agreement, or hiring
to implement a Ramp Plan (defined in Section 7 of the Standard Terms and
Conditions contained in Exhibit A)).
1.5 Change Orders. If T-Mobile notifies Provider of a new or revised Policy
(including, without limitation, by posting the same on T-Mobile’s Streamline
service), or otherwise notifies Provider of what T-Mobile represents as a
Directed Change, Provider may, within five (5) days of T-Mobile’s provision of
such notice, notify T-Mobile that Provider believes in good faith that such
change or new or revised Policy constitutes a Material Change. If providing
notice of a purported Material Change to T-Mobile under this Section 1.5, or if
Provider receives from T-Mobile a written request for a change to the Services
that T-Mobile identifies as a Material Change (“Change Order Request”), then
Provider shall, within five (5) days of having provided such notice or having
received such Change Order Request, provide to T-Mobile a written estimate that
documents and demonstrates, to T-Mobile’s reasonable satisfaction, that such new
or revised Policy or other change requested by T-Mobile constitutes a Material
Change requiring a Change Order, and that sets forth any proposed equitable
adjustment to the Service Fees (defined in Section 5.3 below) (a "Change Order
Estimate”). If the Parties agree in writing upon the terms of any modifications
to the Services and/or the Service Fees (a “Change Order”), each affected
Statement of Work, and such other portions of the Specifications as expressly
modified by such Change Order, will automatically be deemed amended to
incorporate the agreed-upon revisions to the Services and/or Service Fees.
T-Mobile may withdraw any Change Order Request, or any other request for changes
to the Services that is deemed under Section 1.4 to constitute a Material
Change, at any time prior to agreeing in writing to the corresponding Change
Order.

                    T-Mobile USA Confidential   - 2 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



1.6 Additional Services. T-Mobile may request from time to time that Provider
perform additional services for T-Mobile that are not contemplated by this
Agreement. To effect any such request, T-Mobile may either (a) provide Provider
with a proposal that describes such additional Services, and which may contain
some or all of the information described in clauses (b)(i)-(iv) of this
Section 1.6; or (b) request that Provider prepare and submit to T-Mobile a
written proposal that: (i) if applicable, assesses the expected impact of such
request on any Services then being provided hereunder; (ii) defines and
describes how Provider would fulfill or satisfy such request, and describes any
additional Services to be provided by Provider pursuant thereto in reasonable
detail; (iii) sets forth or references proposed Specifications; and (iv) sets
forth any other information required by this Agreement to be in a Statement of
Work. No additional Statement of Work will be binding upon T-Mobile or Provider
unless mutually agreed upon, executed and delivered by authorized signatories of
both Parties.
1.7 Subcontracting. Provider shall not subcontract or otherwise delegate
performance of any Services to anyone other than its own employees without the
prior written consent of T-Mobile. Prior to requesting any such consent,
Provider shall deliver to T-Mobile a reasonably detailed written explanation of
the reasons for engaging the subcontractor and of the subcontractor’s
qualifications and rates. Provider will not be relieved of its obligations under
this Agreement by use of any such subcontractors and shall be responsible for
any breach hereof caused in whole or in part by a subcontractor. Provider shall
ensure that only contractors and subcontractors that (a) T-Mobile has approved
in writing pursuant to this Section 1.7 and (b) have a need to know Personal
Information (as defined in Section 11.1 below) may access such information, and
only (a) if Provider requires such contractors and subcontractors to comply with
obligations with respect to Personal Information that are no less stringent than
those applicable to Provider; (b) to the extent that is necessary for Provider
to fulfill its obligations under this Agreement; and (c) subject to the other
terms and conditions of this Agreement. If T-Mobile determines that the
performance or conduct of any subcontractor is unsatisfactory, T-Mobile may
notify Provider of its determination in writing, indicating the reasons
therefor, in which event Provider shall immediately take all commercially
reasonable actions necessary to remedy the performance or conduct of such
subcontractor.
1.8 No Solicitation. Notwithstanding anything to the contrary in this Agreement,
Provider (a) shall not contact any current, former or prospective customer of
T-Mobile using any T-Mobile Confidential Information or Personal Information
except as expressly provided under this Agreement, or to the extent that the
T-Mobile customers are Provider’s own current or former employees and the
contact is in Provider’s capacity as employer, or with T-Mobile’s express prior
written consent; and (b) agrees that any and all messages sent to current,
former and prospective T-Mobile customers using any T-Mobile Confidential
Information or Personal Information, except as outlined in (a), however
delivered (e.g., short messaging service, e-mail, telephone), are subject to
T-Mobile’s prior written approval. Any such messages sent in the ordinary course
of Provider providing Services pursuant to this Agreement, any Statement of
Work, or the Standard Terms shall be deemed to have been sent with T-Mobile’s
prior written approval.
1.9 Personnel Removal. Provider shall, upon receipt of T-Mobile’s written
request to Provider’s VP of Operations and/or the appropriate Site management,
promptly (and in no event more than twenty-four (24) hours after any such
request) suspend from the Services any person whom T-Mobile determines in its
reasonable discretion to be unsuitable, unqualified or otherwise objectionable,
and shall provide a suitable replacement for any person so removed. When
removing any personnel from the Services pursuant to this Section 1.9, Provider
shall ensure that such suspended persons do not provide any Services, any
activities in support of the Services or engage in any other activities limited
by this Agreement to Provider employees (including, without limitation, by
ensuring that such persons cannot access any T-Mobile Confidential Information
(defined in Section 10.1) or T-Mobile Resources (defined in Section 2), and
deactivating any T-Mobile-associated log-ins or other access controls for such
persons).

                    T-Mobile USA Confidential   - 3 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



T-Mobile may deem personnel unsuitable, unqualified or otherwise objectionable
for—by way of illustration, and not limitation, breach of any provision of this
Agreement or allegations of inappropriate conduct with any T-Mobile customer or
representative (e.g., abusive language or behavior, marked discourtesy or sexual
innuendo or commentary). Following and/or concurrent to such suspension,
Provider shall conduct an investigation evaluating T-Mobile’s request. Provider
shall determine any action to be taken against its personnel in accordance with
its policies and procedures, provided however, such personnel shall not be
permitted to provide or resume provision of Services under this Agreement
without the express written consent of T-Mobile
2. System Compatibility. If T-Mobile provides Provider information that is
reasonably sufficient, Provider shall design to ensure that (a) all Facilities
are successfully interfaced with, and compatible with, the services, systems,
items and other resources of T-Mobile and its third-party service providers with
which the Facilities will interoperate (collectively, the "T-Mobile Resources”);
(b) all Facilities meet the requirements, specifications and performance targets
as to system capacity, volume, response times and all other performance metrics
specified in the Specifications; and (c) no Services or other items provided to
T-Mobile by Provider will be adversely affected by, or will adversely affect,
any T-Mobile Resources or any services provided by any such third-party
providers in any material respect, whether as to functionality, speed, service
levels, interconnectivity, reliability, availability, performance, response
times or otherwise.
3. Information Security. Provider shall ensure the security of all Facilities,
and will be fully responsible for any unauthorized collection, access, use and
disclosure of Personal Information or other T-Mobile Confidential Information.
Without limiting the foregoing, Provider shall implement and maintain
administrative, physical and technical safeguards that are designed to prevent
any collection, use or disclosure of, or access to, T-Mobile Confidential
Information that this Agreement does not expressly authorize (“Safeguards”),
including, without limitation, (a) an information security program that meets
the highest standards of best industry practice to safeguard T-Mobile
Confidential Information; (b) maintaining on Provider’s premises a secure
location (that may include electronic storage), in which any and all T-Mobile
Confidential Information is stored; (c) ensuring that any T-Mobile Confidential
Information is accessible only by Authorized Employees (as defined below);
(d) training its Authorized Employees regarding their confidentiality
obligations hereunder; (f) ensuring that Personal Information is disseminated
only to the minimum possible number of Provider’s full-time employees who have a
need to know or otherwise access Personal Information to enable Provider to
perform its obligations hereunder, and who are bound in writing by obligations
of confidentiality sufficient to protect the Personal Information in accordance
with the terms of this Agreement (each, an “Authorized Employee”); and
(g) ensuring that all T-Mobile Confidential Information provided or made
accessible to Provider under this Agreement that is stored, transmitted or
otherwise processed outside of the United States is secured by industry-standard
encryption at all times, both at rest and in transit.
3.1 Information Security Program. Provider’s information security program
required as a component of its Safeguards shall include, without limitation,
(a) adequate physical security of all premises in which T-Mobile Confidential
Information will be processed and/or stored; (b) an appropriate network security
program; and (c) prevention (and, if applicable, mitigation) of Disabling
Devices as provided in Section 3.4 below. Provider’s network security program
shall include, without limitation, (a) appropriate access controls and data
integrity controls; (b) testing and auditing of all controls; and
(c) appropriate corrective action and incident response plans. At T-Mobile’s
request, Provider will provide documentation of Provider’s Information Security
Program, and any subsequent corrective action and/or incident response plans.

                    T-Mobile USA Confidential   - 4 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



3.2 Authorized Employees. Upon T-Mobile’s written request, Provider shall
promptly identify all Authorized Employees in writing to T-Mobile. During the
term of each Authorized Employee’s employment by Provider, Provider shall at all
times cause such Authorized Employee to strictly abide by its obligations
hereunder and, after the termination of his/her employment, Provider shall use
the same efforts to enforce the confidentiality obligations of such Authorized
Employee as Provider uses to enforce such obligations with respect to its own
Confidential Information, provided that Provider shall not use less than
reasonable efforts in such enforcement. Provider further agrees that it shall
use appropriate precautions with respect to the employment of and access
afforded to Provider personnel, including, without limitation, background checks
and security clearances that assign specific access and modification privileges
to individuals, appropriate policies and procedures that prohibit portable
storage media, camera phones and other media or recording devices in all
non-management areas at any Site (including, but not limited to, any
call-handling areas), and a disciplinary process to address any unauthorized
access, use or disclosure of Personal Information by any of Provider’s officers,
partners, principals, employees, agents or independent contractors.
3.3 Prohibited Persons. Provider shall ensure at hire that no persons who have
access to T-Mobile Confidential Information provided or made accessible to
Provider under this Agreement are listed on (a) the Specially Designated
Nationals and Blocked Persons list maintained by the U.S. Treasury, Office of
Foreign Assets Control; (b) the Denied Persons or Denied Entities lists
maintained by the U.S. Department of Commerce, Bureau of Industry and Security;
(c) the Debarred Persons List maintained by the U.S. Department of State, Office
of Defense Trade Controls; (d) any successors to the foregoing; or (e) any
similar lists maintained by any agency of the U.S. government.
3.4 Viruses; Disabling Devices. Provider shall (a) screen and prevent any
Disabling Device (defined below) in any Facilities; and (b) assist T-Mobile in
reducing and otherwise mitigating the effects of any Disabling Device discovered
in any Facilities. A “Disabling Device” includes, for purposes of this
Agreement, software commonly referred to as a virus, worm, Trojan horse or back
door, and means any timer, clock, counter or other limiting design or routine or
uncorrected known vulnerability that may cause software or any data generated or
used by it to be erased or to become inoperable or inaccessible, or that may
otherwise cause such software to become temporarily or permanently incapable of
performing in accordance with this Agreement. Disabling Devices also include,
without limitation, any devices triggered (i) after use or copying of software
or a component thereof a certain number of times, (ii) after the lapse of a
period of time, (iii) in the absence of a hardware device, (iv) after the
occurrence or lapse of any other triggering factor or event, or (v) due to
external input, including across a computer network.
3.5 Security Breach Notification. In the event of any actual, probable or
reasonably suspected breach of security of any Facilities, or any unauthorized
access to or acquisition, use, loss, destruction, compromise, alteration or
disclosure of any information maintained in any Facilities (each, a “Security
Breach”) and Service Provider actually is, or reasonably should be, aware that
such Security Breach concerns any T-Mobile Confidential Information, then
Provider shall (a) notify T-Mobile immediately of such breach (but in no event
later than twenty-four (24) hours after identifying such Security Breach);
(b) designate a single individual employed by Provider who must be available to
T-Mobile twenty-four (24) hours per day, seven (7) days per week as a contact
regarding Provider’s obligations under this Section 3.5; (c) not provide any
other notification or provide any disclosure to the public regarding such
Security Breach without the prior written consent of T-Mobile, unless required
to provide such notification or to make such disclosure pursuant to any
applicable law, regulation, rule, order, ordinance, mandate or other request or
requirement now or hereafter in effect, of any applicable governmental authority
or law enforcement agency in any jurisdiction worldwide (“Law”) (in which case
Provider shall consult with T-Mobile and reasonably cooperate with T-Mobile to
prevent any notification or disclosure concerning any Personal Information or
other Confidential Information); (d) assist T-Mobile in investigating, remedying
and taking any other action T-Mobile deems necessary regarding any Security
Breach and any dispute, inquiry or claim that concerns the Security Breach;
(e) follow all reasonable instructions provided by T-Mobile relating to the
Confidential Information affected or potentially affected by the Security
Breach; (f) take such actions as necessary to prevent future Security Breaches;
and (g) unless prohibited by an applicable statute or court order notify
T-Mobile of any third-party legal process relating to any Security Breach,
including, but not limited to, any legal process initiated by any governmental
entity (foreign or domestic).

                    T-Mobile USA Confidential   - 5 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



3.6 Disaster Recovery. Provider shall implement and actively maintain a disaster
recovery plan that ensures that all T-Mobile Confidential Information in
Provider’s possession or control at a given time is capable of being recovered,
and that the integrity of all such recovered T-Mobile Confidential Information
is retained, in the event of a Security Breach or of any significant
interruption or impairment of operation of the Facilities or any loss, deletion,
corruption or alteration of data (“Disaster Recovery Plan”). Provider shall, at
minimum, procure or conduct annual internal information security audits of its
Disaster Recovery Plan and certify the results of each such audit to T-Mobile
within ten (10) days of completing each such audit.
3.7 Cooperation. Provider shall cooperate with T-Mobile in maintaining and
implementing at T-Mobile’s request procedures to ensure the security of T-Mobile
Confidential Information; provided, that such cooperation will not relieve
Provider of its duty to protect T-Mobile Confidential Information. Provider
agrees to use leading industry practices to comply with Sections 2, 3, 3.1, 3.4,
3.5, and 3.6, and to the extent that T-Mobile proposes a change that would
materially increase the cost of Provider’s compliance with these sections, the
Parties will meet and discuss the creation of a Change Order under Section 1.5.
Provider shall not be obliged to implement such a change unless and until the
Parties agree on such a Change Order covering the implementation of such a
change.
4. Dispute Resolution. Any dispute between the Parties as to the interpretation
of any provision of this Agreement or either party’s performance hereunder will
be resolved as specified in this Section 4.
4.1 Appointment of Representatives. Upon the written request of either Party,
each Party shall appoint a designated representative who does not devote
substantially all of his or her working hours to performance under this
Agreement and who, in the case of T-Mobile, shall be the Senior Director for
Service Partner Management (or more senior corporate officer), and in the case
of Provider, a Vice President (or more senior corporate officer), to meet for
the purpose of endeavoring to resolve such dispute.
4.2 Good Faith Negotiation. Such representatives shall discuss the problem and
negotiate in good faith in an effort to resolve the dispute promptly and without
the necessity of any formal proceeding relating thereto.
4.3 Legal Proceedings. If any dispute arises between the Parties, and the
disputed matter has not been resolved by the designated representatives within
forty-five (45) calendar days after such dispute has come to their attention, or
such longer period as agreed to in writing by the Parties, each Party shall have
the right to commence any legal proceeding as permitted by applicable Law. This
shall not be a condition precedent to either Party’ power to seek or obtain
injunctive relief for breach of this Agreement.
4.4 No Termination or Suspension of Services. Notwithstanding anything to the
contrary contained herein, and even if any dispute arises between the Parties,
in no event will Provider interrupt or delay the provision of Services to
T-Mobile or perform any other action that prevents, slows or reduces in any way
the provision of Services or T-Mobile’s ability to conduct its business, unless:
(a) authority to do so is granted by the Senior Director for Service Partner
Management (or more senior corporate officer) of T-Mobile in writing or
conferred by a court of competent jurisdiction; or (b) this Agreement or the
applicable Statement(s) of Work has been terminated pursuant to Section 6.
4.5 Injunctive Relief. The Parties agree that any breach or default of any
obligation set forth in Sections 1.9, 3, 5.10, 7, 9-11, 13.5- 13.6, or 13.12 of
this Agreement, or in Sections 2 of the Standard Terms, may result in
irreparable harm for which monetary damages may not provide a sufficient remedy
and, as such, neither Party shall be obligated to follow the procedures set
forth in this Section 4 in order to seek both monetary damages and equitable
relief for any breach of or default under such portions of this Agreement.

                    T-Mobile USA Confidential   - 6 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



5. Invoices and Payment.
5.1 Form and Timing. Provider shall submit all invoices for payment within ten
(10) business days after the end of the applicable month during the Term.
Provider shall ensure that all such invoices meet all guidelines outlined in the
T-Mobile Service Partner Invoice Guidelines, as they may be revised or updated
from time to time by T-Mobile (“Invoice Guidelines”). Provider may not change
the form of invoice without T-Mobile’s prior written consent.
5.2 Supporting Documentation. Provider shall include supporting documentation
and information with all invoices as set forth in the Invoice Guidelines and in
one or more applicable Statements of Work. T-Mobile may from time to time make
reasonable requests for additional information from Provider that may be derived
from such supporting documentation and information or other information
collected or maintained by Provider. All billed minutes for the Services must be
supported and verifiable by switch reports and raw data that contain Agent and
interval-level call detail records. All billed hours for the Services must be
supported and verifiable by personnel-level detail, labor summary reports or
other mutually agreed supporting documentation. T-Mobile may specify a
reasonable form and content of any documentation and information required under
this Section 5.2 from time to time.
5.3 Pricing. For timely and professional delivery of the Services, T-Mobile
agrees to pay Provider the fees as set forth in one or more applicable
Statement(s) of Work (“Service Fees”). The Service Fees are inclusive of all
taxes that Provider may be assessed in the performance of its obligations
pursuant to this Agreement. Under no circumstances may Provider include on any
invoice charges arising out of or related to researching, reporting on or
correcting tax, accounting or reconciling errors or shortfalls of which it has
been notified in writing. In the event Provider fails to meet any performance
metrics identified in the Specifications, the Service Fees shall be reduced in
accordance with the procedure set forth therein.
5.4 [*].
5.4.1 [*].
5.4.2 T-Mobile may from time to time at its sole discretion request, and
Provider shall provide, written certification from Provider that it is in
compliance with this Section 5.4; provided, however, that no such certification
will require the disclosure by Provider of any confidential or proprietary
information of Provider’s other customers.
5.5 Payment of Invoices. Payment of undisputed amounts due hereunder shall be
made by T-Mobile to Provider within [*] days of T-Mobile’s receipt and
validation of properly submitted and correct invoice(s) for such amounts. If
Provider does not invoice T-Mobile for Services or reimbursable expenses within
[*] months after performing such Services or incurring such reimbursable
expenses, Provider hereby waives all right to payment or reimbursement by
T-Mobile therefor. For any undisputed amount that is not paid when due, T-Mobile
shall also pay Provider interest on such unpaid amount at the rate of [*]
percent ([*]%) per month until such unpaid amount is paid in full, any payments
received being applied first to such accrued interest.
5.6 Provider Invoicing Disputes and Request for Further Substantiation. T-Mobile
may dispute any invoice and may request further substantiation of any line item
or other charge on any invoice. T-Mobile shall notify Provider of any invoicing
dispute or request for further substantiation, and such notification shall set
forth in reasonable detail the amount disputed and the basis and facts upon
which T-Mobile disputes or requests further information.

                    T-Mobile USA Confidential   - 7 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



Within five (5) business days, Provider shall respond in writing to the
individual designated for response in T-Mobile’s written notice (“T-Mobile
Representative”) with a detailed explanation of the factual basis for demanding
payment of any disputed amount. In the event that Provider and the T-Mobile
Representative are unable to resolve the dispute within ten (10) business days
from the date of Provider’s response, either Party may request that the matter
be handled according to the dispute resolution procedures set forth in
Section 4. If T-Mobile does not provide Provider with notice of dispute of an
invoice under this Section, T-Mobile shall pay such invoice without prejudice to
any rights it may have to later dispute the invoice. Disputed amounts are
payable within [*] days of resolution of the dispute.
5.7 Taxes. If any federal, state, or local sales or use tax (or its equivalent)
is required by applicable Law to be due on taxable Services purchased hereunder,
Provider shall separately bill such tax on its invoice to T-Mobile. T-Mobile
agrees to pay Provider for such tax. All other taxes, including, but not limited
to, federal, state and local income taxes, franchise taxes, gross receipts
taxes, federal, state and local sales and use taxes, and property taxes shall be
the responsibility of the party who incurs the tax liability. The Parties shall
cooperate with one another to minimize taxes arising from this Agreement.
5.8 [*].
5.9 Fee Adjustments. For any Services to be performed on a fixed-fee or
not-to-exceed-fee basis, T-Mobile shall have no obligation to pay Provider any
amounts in excess of such fixed or not-to-exceed fees unless set forth in the
Statement of Work applicable to such Services or any assumptions set forth
therein.
5.10 Records, Audits and Inspections.
5.10.1 Records. During the Term and until two (2) years following any
termination of this Agreement, unless a shorter period is expressly provided in
the Specifications (the “Audit Period”), Provider shall keep complete, detailed
and accurate records documenting the performance of (a) the specific Key
Performance Indicators (“KPIs”) set forth in the Specifications; and (b)
Provider’s Safeguards and other security, confidentiality and privacy practices
and standards required in this Agreement.
5.10.2 Operational Audit. T-Mobile or its authorized representatives shall have
the right during Provider’s normal business hours and upon at least ten
(10) days written notice, to perform an operational audit at T-Mobile’s expense
with respect to (a) Provider’s Safeguards and other security, confidentiality
and privacy practices and standards required in this Agreement; (b) Provider’s
disaster recovery capabilities and fail-over planning with respect to the
Services; (c) any activities of Provider hereunder that may affect T-Mobile’s
internal controls on financial reporting; and (d) Provider’s performance of the
Services.
5.10.3 Financial Audit. During the Audit Period, Provider shall keep complete
and accurate books, records and documentation to substantiate the amounts
claimed in any invoice. T-Mobile, from time to time during the Audit Period,
upon at least ten (10) days prior written notice to Provider, may audit or cause
to be audited Provider’s invoices to T-Mobile. During the Audit Period, Provider
shall make such books, records and documentation reasonably available to, and
shall provide reasonable access to, T-Mobile and its authorized agents and
representatives for the purposes of such audit at such location or locations
either on or off of Provider’s premises as Provider may, in its discretion
determine.
5.10.4 Switch Audit. Provider shall keep complete and accurate switch records
and documentation related to Provider’s performance with regard to all T-Mobile
LOBs during the Audit Period. Such records and documentation shall contain,
without limitation, a twelve (12)-month record of call-level detail for each
Agent performing Services. T-Mobile, from time to time during the Audit Period,
upon at least ten (10) days prior written notice to Provider, may audit or cause
to be audited the switch(es) for all T-Mobile LOBs and all switch records and
related documentation. Provider shall make available such switch(es) and related
records and documentation to T-Mobile and its authorized agents and
representatives for purposes of such audit during the Audit Period.

                    T-Mobile USA Confidential   - 8 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



5.10.5 T-Mobile Inspection Right. Without limiting T-Mobile’s audit rights or
Provider’s obligations under this Section 5.10, T-Mobile and/or its authorized
representatives may, from time to time during the Term, with or without notice,
visit any or all Sites and other locations of the Facilities to inspect the same
and to assess Provider’s performance of its obligations under the Agreement
(“Inspection”). Without limiting the foregoing, Site visits in the common course
of business (e.g., training observations, focus groups) shall normally not be
conducted with less than forty-eight (48) hours notice. For purposes of each
such Inspection, Provider grants T-Mobile and its representatives full and
complete access, during normal business hours, to the Facilities and to all
books, records, procedures and information that relate to Provider’s performance
under this Agreement, including, without limitation, any information T-Mobile
deems necessary to ascertain any facts that relate to Provider’s performance
hereunder.
5.10.6 Information Security Audits. Provider shall procure no less than annual
security audits of the Facilities by an independent third party. Such audits
shall meet or exceed SAS 70 Type II standards no later than December, 2008. In
addition, Provider shall also conduct such audits as may be required to maintain
compliance with Section 7.1.8. Provider shall promptly provide T-Mobile with the
results of each such audit; including (a) whether the audit revealed any
material vulnerabilities in Safeguards or otherwise in any Facilities; and
(b) if so, the nature of each vulnerability discovered. If the audit reveals one
or more material vulnerabilities, Provider shall, within thirty (30) days,
correct each such vulnerability at its sole cost and expense and provide written
certification to T-Mobile that it has corrected all such vulnerabilities.
5.10.7 Cost of Audit or Inspection; Repayment. The cost of any audit under
Section 5.10.6 shall be borne by Provider.. The cost of any other audit or
Inspection under this Section 5.10 shall be borne by T-Mobile; provided,
however, that if any such audit or Inspection (a) discloses that an error of
$[*] or more regarding invoices during the audited period was made in favor of
Provider (b) discloses an error in T-Mobile’s favor that is greater than $[*];
or (c) reveals an inadequacy or insufficiency of (i) Provider’s Safeguards or
other security, confidentiality and privacy practices and standards required in
this Agreement; (ii) Provider’s disaster recovery capabilities and fail-over
planning with respect to the Services; or (iii) any activities of Provider
hereunder that may affect T-Mobile’s internal controls on financial reporting,
then Provider shall bear all costs of the Parties related to such audit or
Inspection. Provider shall immediately pay to T-Mobile the full amount of any
error in favor of T-Mobile disclosed by any audit or Inspection under
Section 5.10.3.
5.10.8 Corrective Action. If any audit pursuant to Sections 5.10.2 or 5.10.6, or
any inspection under Section 5.10.5, reveals an inadequacy or insufficiency of
(a) Provider’s Safeguards or other security, confidentiality and privacy
practices and standards required in this Agreement; (b) Provider’s disaster
recovery capabilities and fail-over planning with respect to the Services; or
(c) any activities of Provider hereunder that may affect T-Mobile’s internal
controls on financial reporting, then Provider shall promptly develop and
provide to T-Mobile a corrective action plan that is reasonably satisfactory to
T-Mobile. Without limiting the generality of the foregoing and without meaning
that nothing else can be adequate and sufficient, whatever satisfies the terms
of this Agreement, any Statement of Work, or any instructions, specifications,
or requirements given by T-Mobile to Provider in writing shall be deemed to be
adequate and sufficient for purposes of this Section 5.10.8. Provider shall
promptly, and in no event more than sixty (60) days after providing such plan to
T-Mobile, implement such plan at Provider’s sole cost and expense. In the event
that Provider becomes obligated to implement a corrective action plan, T-Mobile
may perform one or more additional operational audits to verify performance
under the corrective action plan (and to examine any areas potentially affected
by such action plan). If Provider breaches this Section 5.10.8, T-Mobile may
terminate this Agreement, effective immediately, upon notice to Provider.

                    T-Mobile USA Confidential   - 9 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



5.10.9 Audit Confidentiality. The Parties agree that the results of any audit or
Inspection under this Section 5.10 will be considered Confidential Information.
6. Term and Termination.
6.1 Term. The initial term of this Agreement (the “Initial Term”) will commence
as of the Effective Date and will continue for a period of two (2) years, unless
earlier terminated as provided herein. The Initial Term will automatically renew
for one or more additional one (1)-year periods (each, a “Renewal Term,” and
together with the Initial Term, the “Term”) if neither Party gives the other
Party written notice of non-renewal at least sixty (60) days prior to the
expiration of the then-current Term. Any Statement of Work will, unless
otherwise specified therein, terminate upon the earlier of completion of the
Services described therein, one (1) year from the date of such Statement of Work
or termination of this Agreement.
6.2 Termination by T-Mobile for Convenience. T-Mobile may terminate this
Agreement, the Services performed at any Site or any one or more Statements of
Work hereunder for convenience by giving at least ninety (90) days’ prior
written notice to the Provider. However, unless otherwise provided under this
Agreement, T-Mobile will not exercise its termination for convenience rights for
the Agreement during the first year following the Effective Date.
6.3 Termination by Either Party for Cause or Force Majeure. A Party may
terminate this Agreement, or any one or more Statements of Work or Sites
hereunder, immediately upon notice to the other Party:
(a) if the other Party materially breaches any term or condition of this
Agreement and fails to cure such breach within thirty (30) days following
receipt of written notice of such breach from the Party seeking termination;
(b) if the other Party becomes insolvent, invokes as a debtor any Law relating
to the relief of debtors from creditor’s rights, has one or more such Laws
invoked against it and fails to have the proceeding invoking it dismissed within
thirty (30) days, is the subject of liquidation or termination of business, is
adjudicated bankrupt, or is involved in an assignment for the benefit of its
creditors;
(c) if an event of force majeure (described in Section 13.5) persists or it is
reasonable to expect that it will persist for a period of thirty (30) days;
(d) if the other Party materially breaches its obligations under Paragraph 1.8,
1.9, 3.5, 10, 11 and Terms and Conditions 2 and 11;
(e) in other circumstances as provided in an applicable Statement of Work.
6.4 Termination for Cause by T-Mobile Only. T-Mobile may terminate the Services
performed at any Site, or for any Line of Business operated at multiple Sites if
those sites are materially impacted by a termination at another Site,
immediately upon notice to Provider if, with regard to such Site production
attrition of at least [*] percent ([*]%) per month occurs for a continuous
period of [*] months.
6.5 Termination for Cause by Provider Only. Provider may terminate one or more
Statements of Work hereunder if:
(a) T-Mobile fails to make a payment when due under Section 5.5 in connection
with such Statement of Work or Statements of Work;
(b) Such payment is not subject to a good faith dispute; and

                    T-Mobile USA Confidential   - 10 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



(c) Provider does not receive such past due payment within [*] days of
Provider’s having notified T-Mobile that the payment was at least [*] days past
due.
If Provider terminates all then-effective Statements of Work pursuant to the
preceding sentence, such termination will also terminate this Agreement.
6.6 Scope of Termination. Any termination notice given hereunder must specify
whether it applies to the entire Agreement, to one or more specified Statements
of Work, and/or the Services performed at a given Site. In the absence of such
specification, a termination notice will be deemed to the Agreement and all
Statements of Work. If the notice applies to less than the Agreement and all
Statements of Work, the components not terminated will continue in full force
and effect.
6.7 Effect of Termination.
6.7.1 Generally. The termination of this Agreement or one or more Statements of
Work will not relieve or discharge either Party from any payment obligations
hereunder, and will not constitute a Party’s exclusive remedy for any default.
In the event of any termination or expiration of this Agreement (or any portion
thereof), the Parties shall cooperate with each other to effectuate an orderly
transition of the business during a period not to exceed ninety (90) days or as
otherwise agreed by the Parties. In the event that payment for transition
services is not provided for in the applicable Statement of Work or in
applicable Specifications, T-Mobile shall pay a mutually agreed-upon cost to
Provider for such transition services.
6.7.2 Termination for Cause. Without limiting the generality of Section 6.7.1 or
any other remedies that a Party may have under this Agreement or otherwise at
Law, but subject to the limitation of liability set forth in Section 8.3, in the
event of a termination for cause, the breaching Party will be liable to the
other Party for any direct damages (including, but not limited to, costs of
cover) resulting from the occurrence giving rise to termination.
6.8 Termination of Prior Agreement. Effective upon execution of this Agreement,
the earlier agreement between the Parties for call center services dated
August 1, 2005, as amended, will be considered terminated by mutual agreement of
the Parties.
6.9 Survival. The obligations and rights of the Parties pursuant to
Sections 1.7-1.9, 3, 4, 5.3, 5.5, 5.10, 8, and 13, and any other provisions of
this Agreement which may reasonably be interpreted to survive termination, will
survive any termination or expiration of this Agreement. Termination of a
Statement of Work will not affect the Parties’ obligations under any other
Statement of Work then in effect.
7. Representations and Warranties.
7.1 Provider hereby represents and warrants to T-Mobile as follows:
7.1.1 Authority. Provider has the right and authority to enter into and perform
this Agreement and to grant the rights and licenses provided for herein.
7.1.2 Financial Solvency. Provider is financially solvent, able to pay its debts
and possesses sufficient working capital to provide and complete the Services in
accordance with this Agreement.
7.1.3 Performance. Provider has the experience and skills necessary to perform
and provide the Services required under this Agreement. Provider shall perform
all Services (a) in a professional manner and with professional diligence and
skill, commensurate with that which is customary in the industry; and (b) in
accordance with all Specifications.

                    T-Mobile USA Confidential   - 11 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



7.1.4 Information Integrity. Provider shall ensure that all information supplied
by or on behalf of Provider is accurate and complete in all material respects
and shall not omit any material fact necessary to make such information not
misleading.
7.1.5 Information Security. Provider has taken such precautions as are necessary
to ensure that the Facilities are secure from breach or intrusion by
unauthorized third parties (including, without limitation, Provider employees
and other persons acting on Provider’s behalf which access data without proper
authorization).
7.1.6 Compliance with Laws. Provider is and shall remain in compliance with all
Laws and shall not cause T-Mobile to be in material violation of any Laws. To
the extent that compliance with any of Provider’s duties hereunder or with the
request by a duly authorized employee of T-Mobile would, in Provider’s good
faith belief, be inconsistent or in conflict with this Section 7.1.6 or
Section 13.11, then Provider shall escalate the matter at T-Mobile by contacting
the people identified in Section 13.13. In such event, Provider shall comply
with this Section 7.1.6 and Section 13.11 and only so much of such duty or
request as would not be, in Provider’s good faith belief, inconsistent or in
conflict with this Section 7.1.6 or Section 13.11 until otherwise agreed by the
Parties as a result of such escalation.
7.1.7 Prior Security Breaches. The Facilities have (a) not suffered any Security
Breaches; or (b) if the Facilities have suffered one or more Security Breaches,
Provider has disclosed each Security Breach to T-Mobile. Provider is not and has
not been a party to any current, pending, threatened or resolved enforcement
action of any government agency, or any consent decree or settlement with any
governmental agency or private person or entity regarding any Security Breach or
otherwise regarding data or information security.
7.1.8 Cardholder Information. Provider shall be compliant by or before the end
of March, 2008 and shall remain in compliance with any and all applicable rules,
requirements, standards and guidelines set forth by credit card issuers, the PCI
Security Standards Council (the “Council”) and other organizations with
responsibility for setting and/or enforcing compliance with standards and rules
pertaining to security of individual numbers used to identify credit and debit
card accounts and other personally identifiable information relating to the use
of such credit and debit card accounts (“Cardholder Information”), transaction
processing, system security and related matters, and all successors thereto and
updates thereof (“Card Issuer Rules”), including, without limitation, an
approved version of the Payment Card Industry Data Security Standard, developed
and published jointly by American Express, Discover Financial Services, JCB,
MasterCard Worldwide and Visa International (“Card Issuers”), as the same may be
amended, updated replaced or augmented by the Card Issuers and the Council (the
“PCI Standard”). Provider will not commit any act or omission that causes
T-Mobile to violate the PCI Standard or to be fined, sanctioned or penalized by
Card Issuers, the Council or any third party for the failure to properly
protect, secure, maintain, use and store Cardholder Information. Provider shall
provide T-Mobile a fully executed copy of the Confirmation of Report Accuracy
for Service Providers within thirty (30) days of becoming PCI compliant.
7.1.9 Prior Audits. All Facilities have been the subject of annual (or more
frequent) information security audits conducted by an independent third party,
and either (a) such third-party audits have not revealed any material
vulnerabilities in the Facilities or any component thereof; or (b) to the extent
that any such vulnerabilities were found to exist, Provider has fully remedied
such vulnerabilities.
7.1.10 Third-Party Agreements. Provider entering into and performing its
obligations pursuant to this Agreement will not violate any service, employment,
confidentiality, consulting or other agreement to which Provider or its
employees is a party or by which Provider or its employees may be bound.

                    T-Mobile USA Confidential   - 12 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



7.2 T-Mobile hereby represents and warrants to Provider as follows:
7.2.1 Authority. T-Mobile has the right and authority to enter into and perform
this Agreement and to grant the rights and licenses outlined in Exhibit D.
7.2.2 Financial Solvency. T-Mobile is financially solvent and able to pay its
debts.
7.2.3 Compliance with Laws. T-Mobile is and shall remain in compliance with all
Laws and shall not cause Provider to be in material violation of any Laws.
8. Liability Provisions.
8.1 Affiliate Definition. For purposes of this Agreement, the term “Affiliate”
means, with respect to a Party, any person or entity that controls such Party,
is controlled by such Party or is under common control with such Party.
8.2 Indemnification; Limitation of Liability.
8.2.1 Provider’s Obligations. Provider shall indemnify and hold harmless
T-Mobile, its Affiliates and their respective officers, directors, contractors,
agents and employees (collectively, the “T-Mobile Indemnitees”) from and against
any and all losses and damages (including reasonable attorneys’ fees, costs and
other litigation expenses) resulting from claims made by a third-party
(collectively, “Claims”) against T-Mobile that relate to or arise out of either:
(a) Provider’s provision of the Services, (b) a material breach of any covenant,
representation or warranty in this Agreement by Provider, (c) any violation of
Law by Provider; or (d) bodily injury, death or personal property damage
proximately caused by the gross negligence or willful misconduct of Provider.
Any Claim that relates to or arises out of any of the foregoing subparagraphs
8.2.1(a) through (d) is referred to as a “T-Mobile Claim.” Notwithstanding
anything to the contrary in this Section 8, Provider will not be responsible for
any T-Mobile Claims, other claims, liabilities, losses, damages and causes of
action to the extent caused by the acts or omissions of T-Mobile.
8.2.2 T-Mobile’s Obligations. T-Mobile shall indemnify and hold harmless
Provider, its Affiliates and their respective officers, directors, contractors,
agents and employees (collectively, the “Provider Indemnitees”) from and against
any and all Claims against Provider that relate to or arise out of either:
(a) any violation of Law by T-Mobile, (b) a material breach of any covenant,
representation or warranty in this Agreement by T-Mobile, (c) compliance by
Provider with an instruction, specification, or requirement provided to Provider
by a duly authorized T-Mobile employee or Streamline website; or (d) bodily
injury, death, or personal property damage proximately caused by the gross
negligence or willful misconduct of T-Mobile. Any Claim that relates to or
arises out of any of the foregoing subparagraphs 8.2.2(a) through (d) is
referred to as a “Provider Claim.” Notwithstanding anything to the contrary in
this Section, T-Mobile will not be responsible for any Provider Claims, other
claims, liabilities, losses, damages and causes of action to the extent caused
by the acts or omissions of Provider.
8.2.3 Procedure. Each Party’s indemnification obligations hereunder will, with
respect to a given Claim, be subject to the party seeking indemnification
(a) providing prompt written notice of the existence of such Claim to the
indemnifying Party; (b) reasonably cooperating with the indemnifying Party with
respect to the defense and settlement of such Claim; and (c) permitting the
indemnifying Party, at its option, to participate in and control the defense and
settlement of such Claim, subject to the approval of the indemnifying Party’s
liability insurer(s), where and to the extent applicable. Neither Party shall
have authority or power to settle a Claim in a manner that imposes liability on
the other Party without such other Party’s consent, which consent shall not be
unreasonably withheld.

                    T-Mobile USA Confidential   - 13 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



8.3 Limitation on Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE, PRODUCT
LIABILITY OR STRICT LIABILITY) OR OTHERWISE, FOR ANY “EXCLUDED DAMAGES” MEANING
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE, TREBLE OR
SIMILAR DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOST REVENUE,
PROFIT, BUSINESS, USE OR DATA, OR FOR ANY FAILURE TO REALIZE SAVINGS OR OTHER
BENEFITS), EVEN IF ADVISED OF THE POSSIBILITY OF ANY OF THE FOREGOING. THE
ENTIRE LIABILITY OF EITHER PARTY TO THE OTHER PARTY ARISING OUT OF OR IN
RELATION TO THIS AGREEMENT FOR ANY LOSS OR DAMAGE, REGARDLESS OF THE FORM OF
ACTION, SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES THAT ARE REASONABLY INCURRED.
ANY DAMAGES OR LIABILITY UNDER THIS SECTION SHALL BE LIMITED TO AN AGGREGATE
AMOUNT EQUAL TO THE TOTAL AMOUNT PAID BY T-MOBILE TO PROVIDER FOR SERVICES
RENDERED DURING THE ROLLING TWELVE FULL MONTHS IMMEDIATELY PRECEEDING THE
OCCURANCE OF THAT EVENT WHICH GIVES RISE TO LIABILITY (THIS AMOUNT BEING THE
“CAP”). THE CAP IN THIS SECTION WILL NOT APPLY TO ANY BREACH OF SECTIONS 3.5, 10
OR 11; OR EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 8.2. THIS
AGREEMENT, AND THIS SECTION 8.3 IN PARTICULAR, DEFINES A MUTUALLY AGREED UPON
ALLOCATION OF RISK AND THE FEES AND OTHER CONSIDERATION HAVE BEEN SET TO REFLECT
SUCH ALLOCATION.
8.4 For the Avoidance of Doubt. T-Mobile Indemnitees and Provider Indemnitees
are referred to collectively as “Indemnified Parties” or individually as an
“Indemnified Party.” A Claim for which a party is obliged to indemnify an
Indemnified Party is referred to as an “Indemnified Claim,” the T-Mobile Claims
and Provider Claims, collectively, being all of the “Indemnified Claims.” To the
extent that an Indemnified Party suffers any losses and damages from claims of
any third party for Excluded Damages suffered by that third party as a result of
a breach of Sections 3.5, 10 or 11, then such losses and damages shall be
treated as a direct damage suffered by the Indemnified Party, rather than as an
Excluded Damage.
9. Ownership.
9.1 Ownership of Materials. Each Party retains any and all rights to its own
previously existing information, software and/or developments and to its own
information, software and/or developments that are created separately from and
independent of its activities under the Agreement. Except as specifically set
forth in this Agreement, neither Party obtains rights to information provided by
the other solely by its access to or use of the information in performing its
obligations or exercising its rights hereunder.
9.2 Data. As between T-Mobile and Provider, T-Mobile will own exclusively all
data received, collected or derived by Provider as a direct result of the
Services provided hereunder. Provider shall, upon T-Mobile’s written request,
destroy or provide all such data to T-Mobile in the same manner as Provider is
obligated to return or destroy Confidential Information in Section 10.3 below.
9.3 No License. Except as otherwise expressly provided in this Agreement,
neither Party is granted any license in intellectual property that is owned,
licensed or developed by the other Party.

                    T-Mobile USA Confidential   - 14 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



10. Confidentiality.
10.1 Confidential Information. The Parties acknowledge that each may be given
access to certain confidential, proprietary or secret information including, but
not limited to, financial information, Personal Information and other
information regarding that Party’s business, organization, operations and plans
(collectively, “Confidential Information”) under this Agreement. All
Confidential Information will be the sole and exclusive property of the Party
providing such information, and the receiving Party will not have any ownership
interest in such Confidential Information or engage in any derivatives uses
thereof. The receiving Party shall (a) use at least the same degree of care to
prevent unauthorized use and disclosure of Confidential Information received
from the other Party as the receiving Party uses with respect to its own
confidential information (but in no event less than a reasonable degree of
care); (b) use the other Party’s Confidential Information only in performance of
its obligations or exercise of its rights under this Agreement; and (c) not
disclose or grant access to such Confidential Information to any third party,
without the express prior written consent of the disclosing Party. Consent is
hereby given to disclose Confidential Information to each Party’s employees,
consultants and service providers, but only (i) on a need-to-know basis and
(ii) where the recipients are obligated (1) to maintain the confidentiality of
such information as outlined under this Agreement and (2) to use it solely for
the purpose for which it was provided under this Agreement. The foregoing
obligations in this Section 10.1 shall survive termination of this Agreement for
a period of five (5) years, except with respect to any item of Confidential
Information that is a trade secret. For such items, the obligations shall
survive termination of this Agreement for so long as such item remains a trade
secret under applicable law.
10.2 Exclusions. The term “Confidential Information” does not include, and the
obligations in Section 10.1, will not apply to any information that (a) is known
to the receiving Party free of any obligation to keep it confidential before
receiving it from the disclosing Party, (b) has been or which becomes publicly
known through no wrongful act of the receiving Party or any third party, (c) is
rightfully received from a third party who is under no obligation of confidence
to the disclosing Party, or (d) is independently developed by the receiving
Party without resort to confidential, proprietary, or secret information which
has been disclosed pursuant to this Agreement. If the receiving Party is or
becomes obliged to disclose Confidential Information of the disclosing Party in
order to comply with applicable Laws (including state and federal securities
laws applicable to Provider as a public company) or administrative process, or
if compelled by governmental or court order, then the receiving Party may
disclose such Confidential Information, but only to the limited extent it is so
obliged. In a circumstance in which disclosure is compelled under this
subsection 10.2 the Party that is subject to such compelled disclosure shall
give the other Party prompt prior notice of such compelled disclosure, unless
prohibited by law or governmental or court order so that the other Party may
seek to protect such information, and shall cooperate with the other Party to
obtain a protective order or other reasonable assurance that confidential
treatment will be afforded.
10.3 Return or Destruction of Confidential Information. The receiving Party
shall return, or at the disclosing Party’s option, delete and destroy (and
certify in writing such return or deletion and destruction) any and all
Confidential Information in the receiving Party’s possession or control to the
disclosing Party upon any termination of this Agreement and upon written request
of the disclosing party from time to time. Deletion of electronic Confidential
Information will require, at minimum, that computers used in the ordinary course
of performing the Services to handle incoming calls, and which may contain any
Confidential Information, be overwritten with at least a single-string “wipe”;
that offline queue computers’ memory that may contain any Confidential
Information be overwritten with, at minimum, the number of strings of code as
specified in the then-current Department of Defense standard for deletion of
electronic information; and that any other computers or media on which any
Confidential Information may be contained be overwritten in a manner appropriate
to the circumstances (but in no event less than a single-string wipe).
Notwithstanding the foregoing, at the option of the disclosing Party, anything
prepared by the receiving Party that contains, reflects, or is based on
Confidential Information of the other Party, such as but not limited to reports,
analyses, studies, and the like, shall be irretrievably destroyed, rather than
be delivered to the disclosing Party.

                    T-Mobile USA Confidential   - 15 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



11. Personal Information.
11.1 Definition. “Personal Information” means any information that may be used
to identify any person or entity, that identifies characteristics (such as
qualities, likes, dislikes, propensities or tendencies) of any person or entity,
or which is compiled or derived from any of the foregoing, that Provider obtains
or derives in any manner from any source under this Agreement. The phrase “any
person or entity” includes, without limitation prospective, existing and former
customers or employees of T-Mobile, its affinity marketing partners, data
suppliers and contractors, in their capacity as such customers or employees, but
specifically excludes Provider employees. With respect to such persons, Personal
Information includes, without limitation, names, addresses, telephone numbers,
email addresses, social security numbers, credit card numbers, customer
proprietary network information (as defined under 47 U.S.C. § 222 and its
implementing regulations (“CPNI Rules”)), purchase information, product and
service usage information, frequent flier information, account information,
credit information, demographic information and any other personally
identifiable information.
11.2 Ownership; Restrictions on Use. All Personal Information is and shall
remain the exclusive property of T-Mobile. Provider may collect, access, use,
maintain and disclose Personal Information only to fulfill its performance
obligations under this Agreement and only for the specific purpose for which
such Personal Information is collected, stored or processed by Provider under
this Agreement. Provider may not otherwise modify the Personal Information,
merge it with other data, commercially exploit it, disclose it or do any other
thing that may in any manner adversely affect the integrity, security or
confidentiality of such information, other than as expressly specified herein or
as directed by T-Mobile in writing. T-Mobile makes no representation or warranty
as to the accuracy or completeness of the Personal Information, and Provider
agrees that T-Mobile, its employees and agents shall have no liability to
Provider resulting from any use of the Personal Information. Provider
acknowledges and agrees that, without limiting any other obligations applicable
to Personal Information hereunder, to the extent that Personal Information
satisfies the requirements of being Confidential Information, such Personal
Information is Confidential Information of T-Mobile
11.3 Privacy Laws. Provider’s access to, and collection, access and disclosure
of Personal Information shall comply with all applicable federal, state and
local Laws, rules and regulations, as they may be amended from time to time (the
“Privacy Laws”), including, without limitation, (a) the CPNI Rules; and (b) Laws
governing marketing by telephone, direct mail, email, SMS, MMS, wireless text
messaging, fax and any other mode of communication, now or hereafter known.
Provider shall at all times perform its obligations hereunder in such a manner
as not to cause T-Mobile to be in material violation of any Privacy Laws or any
other Laws.
11.4 Provider acknowledges that it may, in connection with performing its duties
in accordance with this Agreement, have access to, or be provided, Cardholder
Information.
11.4.1 Provider acknowledges and agrees that, as between Provider and T-Mobile,
all Cardholder Information is, and shall remain, owned by T-Mobile.
11.4.2 Provider shall only access, use and disclose Cardholder Information if
and to the extent necessary to (a) process and otherwise facilitate credit and
debit transactions on T-Mobile’s behalf; (b) comply with Applicable Laws, Card
Issuer regulations and written T-Mobile policies; and (c) as otherwise
instructed in writing by an authorized T-Mobile officer.
11.4.3 Provider acknowledges and agrees that Cardholder Information is Personal
Information for all purposes under this Agreement; provided, however, that the
first sentence of Section 11.2 will not apply to Cardholder Information.
11.4.4 Provider agrees to provide the Council, the Card Issuers and any of their
respective agents and designees with full access to any and all Provider
Systems, and any other Provider books, records, premises and systems in the
event of any Security Breach in which Cardholder Information may have been
compromised, and to cooperate fully with any verification, testing and review of
Provider’s compliance with the PCI Standard.

                    T-Mobile USA Confidential   - 16 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



11.5 Responsibility. Without limiting the generality for this Section 11 the
acts or omissions of a Party and anyone with whom it is associated (e.g.,
employees of such Party and its subsidiaries and affiliates, and such Party’s
agents and approved contractors and subcontractors, and their respective
employees) are such Party’s acts or omissions.
12. Insurance.
12.1 General Requirements. Without limiting Provider’s undertaking to defend,
hold harmless and indemnify T-Mobile Indemnitees as provided in this Agreement,
Provider shall purchase and maintain insurance to protect Provider from claims
of the type set forth below that arise out of or result from Provider’s
operations, services and/or performance under this Agreement and for which
Provider may be liable, whether such operations, services and/or performance are
provided by Provider or by any of Provider’s agents, consultants, vendors or
subcontractors or by anyone directly employed by any of them, or by anyone for
whose acts Provider may be liable.
12.2 Coverages. Subject to deductibles, self-insured retentions, and the like
Provider will assume insurance required hereunder that shall be written for not
less than the limits of coverage specified herein, or as required by Law in any
jurisdiction with authority over Provider’s operations, services and/or
performance, whichever is greater. Coverage shall be written on an occurrence
basis, except for Professional Liability Insurance.
12.2.1 Workers Compensation and Employers Liability insurance affording
compensation benefits for all employees in an amount sufficient by virtue of the
Laws of the state or jurisdiction in which the work or any portion of the work
is performed and employers’ liability insurance with limits sufficient to meet
all Laws.
12.2.2 Commercial General Liability Insurance, on an occurrence basis, with a
combined single limit for bodily injury (including death) and property damage of
[*] Dollars ($[*]) per occurrence and [*] Dollars ($[*]) general aggregate, and
inclusive of coverage for premises/operations, products/completed operations,
broad form property damage, independent contractors and contractual liability.
12.2.3 Automobile Liability Insurance, including coverage for owned, non-owned
and hired autos, with a combined single limit for bodily injury (including
death) and property damage of [*] Dollars ($[*]) per occurrence.
12.2.4 Umbrella or Excess Liability Insurance with a combined single limit for
bodily injury (including death) and property damage of not less than [*] Dollars
($[*]) per occurrence and general aggregate, which shall provide additional
limits for employers’ liability, general liability and automobile liability
insurance.
12.2.5 Intentionally omitted.
12.3 Specific Requirements. Provider shall comply with the following terms for
all insurance coverage required by this Section 12.
12.3.1 Provider shall provide insurance coverage by insurance companies having
policyholder ratings no lower than “A-” in the most recent edition of A.M.
Best’s Insurance Rating Guide. Such insurance shall be written with insurers of
good standing and licensed to do business at all Sites.
12.3.2 Provider shall verify that all of Provider’s Affiliates, agents,
consultants, providers and subcontractors meet the insurance requirements as set
forth in this Section 12.
12.3.3 The policies described in Section 12.2 (other than workers’
compensation/employer’s liability and professional/errors and omissions
liability) shall name T-Mobile, its subsidiaries and Affiliates, directors,
officers and employees as additional insureds on a primary basis arising out of
or in any way connected with Provider’s performance of this Agreement.

                    T-Mobile USA Confidential   - 17 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



12.3.4 Provider hereby waives and shall cause Provider’s insurers to waive their
rights of subrogation against T-Mobile and all its subsidiaries and Affiliates,
directors, officers, and employees under policies described in Section 12.2.
12.3.5 The insurance policies listed above shall be subject to the Laws of the
country or state in which the Services are being performed. In the case of
Services performed outside the United States and when required by Law, the
insurance must be placed with a company admitted to do business in that country.
12.3.6 The foregoing insurance coverages shall be primary to and
non-contributory with respect to any other insurance or self-insurance that may
be maintained by T-Mobile and its subsidiaries and affiliates and shall contain
a severability-of-interests clause. The fact that Provider has obtained the
insurance required in this Section 12 shall in no manner lessen nor affect
Provider’s other obligations or liabilities set forth in this Agreement.
Provider shall supply certificates of insurance demonstrating that all of the
insurance required above is in force, including, without limitation, the
required waivers of subrogation and additional insured provisions, at the
commencement of the Term and any Renewal Term, and shall ensure that not less
than thirty (30) calendar days’ written notice is given to T-Mobile prior to any
cancellation or reduction in coverage below that required by this Agreement.
12.3.7 Any self-insurance, self-retained layer, deductibles, and exclusions in
coverage in the policies required under Section 12.2 shall be assumed by, for
the account of, and at the sole risk of, Provider. In no event shall Provider’s
liability be limited to the extent of the minimum limits of insurance required
above.
12.4 “All-Risks” or “Special Causes of Loss” Property Insurance. Provider shall,
at Provider’s expense, carry and maintain at all times, and for as long as any
item of Provider’s property is in transit, or in the care, custody, or control
of T-Mobile, a policy or policies covering loss, destruction of or damage to any
item of Provider’s property in the amount of the full replacement value thereof
providing protection against all perils normally covered in an “all risks” or
“special causes of loss” property insurance policy. Provider shall cause its
“all risk” physical damage insurers to waive all rights of subrogation against
T-Mobile, its Affiliates, and their respective directors, officers, agents and
employees for any loss, destruction of or damage to any item of Provider’s
property that is covered by insurance pursuant to this Section 12.
13. General Provisions.
13.1 Entire Agreement. This Agreement, together with all exhibits and other
documents expressly referenced herein, constitutes the complete and exclusive
statement of the agreement of the Parties with respect to the subject matter
hereof and supersedes all prior proposals, understandings and agreements,
whether oral or written, between the Parties with respect to the subject matter
hereof. Provider acknowledges that there were no representations or promises
made by T-Mobile on which Provider has relied in entering into this Agreement
that are not expressly stated herein.
13.2 Amendments. Except as otherwise expressly provided herein, this Agreement
may not be modified or in any way altered except by a written agreement signed
by the Parties that states it is an amendment to this Agreement.
13.3 Order of Precedence. In case of conflict the order of precedence of the
documents constituting this Agreement is as follows, each listed document
superseding in the event of any conflicting provision in a later-listed
document: (a) Agreement text, including any and all exhibits hereto; (b) the
Standard Terms; (c) the Statement(s) of Work; and (d) any other document that
makes specific reference to this Agreement. No pre-printed or similar terms and
conditions contained in any document submitted by Provider to T-Mobile will be
deemed to supersede any of the terms and conditions herein without express
written approval of T-Mobile.

                    T-Mobile USA Confidential   - 18 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



13.4 Assignment. Provider acknowledges that the Services to be rendered by
Provider are unique and personal. Provider may not assign any of Provider’s
rights or delegate any of Provider’s duties or obligations under this Agreement
without the prior written consent of T-Mobile; which T-Mobile shall not withhold
unreasonably; and further provided, however, that Provider may, upon no less
than forty-five (45) days prior written notice to T-Mobile, assign or transfer
its rights under this Agreement to an entity acquiring all or substantially all
of Provider’s assets or business to which this Agreement relates whether by
acquisition of assets or shares, or by merger or consolidation. T-Mobile may
assign any and all of its rights hereunder in its sole discretion. Subject to
the foregoing, this Agreement will inure to the benefit of and shall be binding
upon the permitted successors and assigns of the Parties.
13.5 Force Majeure. Each Party’s performance under this Agreement is subject to
force majeure, meaning any of the following that make it inadvisable, illegal,
or impossible to perform such Party’s obligations under this Agreement: (a) acts
of God or the public enemy, (b) terrorist activities, (c) riots, (d) fires,
(e) civil disorder, (f) war, (g) government regulation, (h) disaster,
(i) strikes, work stoppages, or labor disputes (except those involving such
Party’s own employees or agents), (j) curtailment of transportation or
communications facilities, or (k) other emergency beyond such Party’s reasonable
control. Neither Party will be liable for any failure or delay in performing its
obligations under this Agreement where such failure or delay is due to force
majeure, nor for any loss or damage resulting therefrom. In the event of such
failure or delay, the date of delivery or performance will be extended for a
period not to exceed the time lost by reason of the force majeure; provided that
the affected Party uses reasonable commercial efforts to mitigate or eliminate
the effects of the force majeure and, if events in the nature of the force
majeure event were reasonably foreseeable, used commercially reasonable efforts
prior to its occurrence to anticipate and avoid its effect. T-Mobile shall have
no obligation to make any payments to Provider with respect to Services that
would have been due during the period of force majeure, but are ultimately not
rendered. Each Party shall notify the other in writing promptly of any force
majeure that affects its performance and its anticipated effect on such
performance.
13.6 Publicity. Except as required by applicable Law or applicable
non-discretionary rule of a stock exchange on which Provider’s securities are
listed (“Exchange Rule”), Provider shall neither publicly disclose the existence
and terms of this Agreement, nor issue any press releases or make any other
public disclosures concerning its business relationship with T-Mobile without
the express prior written consent of T-Mobile. Without limiting the generality
of the foregoing, T-Mobile acknowledges that Provider may be required by
applicable Law to file with the US Securities and Exchange Commission (the
“SEC”):
(a) copies of this Agreement and any amendments, schedules, exhibits, statements
of work, and other documents comprising a part of this Agreement, and
(b) forms required by the Securities Exchange Act of 1934 as amended (the “‘34
Act”) which describe terms of this Agreement, including amendments, schedules,
exhibits, statements of work, and other documents comprising a part of this
Agreement.
Examples of such forms include Current Report on Form 8-K, Quarterly Report on
Form 10-Q, and/or Annual Report on Form 10K. When filing such copies with the
SEC, Provider shall request confidential treatment pursuant to the SEC’s
regulations for that part of the information contained in such copies for which,
in the reasonable opinion of Provider’s legal counsel, it is reasonable to
expect the SEC to grant such confidential treatment. It is understood that
notwithstanding the granting of confidential treatment, all information
contained in such copies will be available for non-public use of the SEC, and
that the SEC usually grants confidential treatment only for a fixed period of
time, usually the term of the Agreement itself. Moreover, that part of the
information in such copies for which the SEC usually grants confidential
treatment may be limited.

                    T-Mobile USA Confidential   - 19 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Provider may respond to bonafide inquiries about
publicly filed documents or information contained therein using publicly
available (publicly filed) information about T-Mobile or this Agreement or other
information which, although not expressly available publicly, is not materially
different from that information which is publicly available or is in the nature
of explanation/clarification of information that is publicly available.
13.7 Further Assurances. The Parties agree to execute and deliver (and cause
their respective personnel to execute and deliver) any appropriate instruments
or documents to confirm the assignments and rights and licenses provided for
herein and to enable the other to perfect the same by filing, registration or
otherwise in any state, territory or country, as may be reasonably requested and
prepared by such other from time to time.
13.8 Governing Law. This Agreement, and any disputes arising out of or relating
to this Agreement, shall be governed by, construed and enforced in all respects
in accordance with the Laws of the State of Washington, without regard to the
conflict of laws or choice of law provisions thereof. The Parties agree that all
actions and proceedings arising out of or relating to this Agreement shall be
brought only in a state or federal court located in King County, Washington. The
Parties hereby consent to such venue and to the jurisdiction of such courts over
the subject matter of such proceeding and themselves.
13.9 Contract Interpretation. This Agreement, together with all exhibits hereto,
represents the wording selected by the Parties to define their agreement and no
rule of strict construction will apply against either Party. This Agreement may
be translated into one or more languages; provided, however, that in the event
of any conflict in interpretation between this Agreement and any foreign
language translation, the interpretation of this English version of the
Agreement will prevail. Headings used in this Agreement are for reference only
and will not be deemed a part of this Agreement. Despite the possibility that
one Party or its representatives may have prepared the initial draft of this
Agreement or any provision thereof or played a greater role in the preparation
of subsequent drafts, the Parties agree that neither will be deemed the drafter
of this Agreement and that no provision hereof will be construed in favor of one
Party on the ground that such provision was drafted by the other.
13.10 Waivers. No purported waiver by a Party of any default by any other Party
of any term or provision contained herein (whether by omission, delay or
otherwise) will be deemed a waiver of such term or provision unless the waiver
is in writing and signed by the waiving Party. No such waiver will in any event
be deemed a waiver of any subsequent default under the same or any other term or
provision contained herein.
13.11 Relationship. The Parties acknowledge and agree that their relationship is
and shall remain solely and exclusively that of independent contractors. Nothing
in this Agreement will be construed to create a partnership, joint venture or
agency relationship between the Parties, and in no event will either Party be,
claim to be or be deemed to be an employee, agent or partner of the other Party
by reason of or with respect to this Agreement or any Services. Without limiting
the generality of the foregoing, each Party agrees (a) to conduct itself
strictly as an independent contractor pursuant to this Agreement, and (b) to
comply with all Laws, including, without limitation, all Laws governing payment
of federal and state income taxes, self-employment taxes, estimated taxes,
sales, use and service taxes, and all other federal, state, local and foreign
taxes of any nature imposed with respect to any obligations pursuant to this
Agreement or payments therefor.

                    T-Mobile USA Confidential   - 20 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



13.12 Non-Solicitation. Without the prior written consent of the other Party,
during the Term and for one (1) year after any termination or expiration of the
Term, neither Party shall, and shall ensure that its Affiliates do not, directly
or indirectly, solicit or attempt to solicit for employment any persons employed
by the other Party who are directly involved in carrying out the obligations of
the Parties pursuant to this Agreement; provided, however, that nothing in this
Section 13.12 will prohibit a Party from offering employment to or hiring any
person with whom such Party has not otherwise initiated contact or who responds
to a general solicitation published in a journal, newspaper, Web site, or other
publication of general circulation and not specifically directed toward such
person.
13.13 Notice. Any notice or communication required or permitted to be given
hereunder (other than forecasts required to be delivered pursuant to the
Specifications) shall be in writing and may be delivered by hand, deposited with
an overnight courier, sent by email, transmitted by confirmed facsimile
(followed by delivery of a copy by U.S. Mail) or mailed by registered or
certified mail, return receipt requested, postage prepaid, in each case to the
address of the receiving Party as set forth in this Section. Such notice will be
deemed to have been given as of the date it is delivered, mailed, emailed, faxed
or sent, whichever is earlier.
If to T-Mobile, all notices shall be delivered and addressed to:
[*]
[*]
T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, WA 98006
Email: [*]
Facsimile: [*]
With a copy to:
[*]
[*]
T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, WA 98006
Facsimile: [*]
If to Provider, all notices shall be addressed and delivered to:
[*]
[*]
Startek USA, Inc.
44 Cook Street, 4th Floor
Denver, CO 80206
Facsimile: [*]
With a copy to:
[*]
[*]
44 Cook Street, 4th Floor
Denver, CO 80206
Email: [*]
Facsimile: [*]

                    T-Mobile USA Confidential   - 21 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



13.14 Severability. This Agreement will be enforced to the fullest extent
permitted by Law. If any term or provision of this Agreement or the application
thereof is held invalid, illegal or unenforceable by a court of competent
jurisdiction by reason of any rule of Law or public policy, all other conditions
and provisions of this Agreement shall remain in full force and effect so long
as the economic or legal substance of the transaction contemplated hereby is not
affected in any manner materially adverse to either Party, and such provision
will be interpreted, construed or reformed to the extent reasonably required to
render the same valid, enforceable and consistent with the original intent
underlying such provision. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transaction contemplated hereby is fulfilled to the maximum
extent possible.
13.15 Third-Party Rights Excluded. This Agreement is an agreement between the
Parties, and is neither intended to nor does confer any rights upon any of the
Parties’ respective employees, agents or contractors or any other person or
entity.
13.16 DOJ Agreement. T-Mobile has entered into an agreement with the Federal
Bureau of Investigation and the Department of Justice that requires parties
contracting with T-Mobile to comply with applicable terms. Provider agrees to do
as follows:
13.16.1 Provider shall not during the Term or at any time thereafter store
subscriber audio or data communications occurring in the U.S., or any other
subscriber information, including, without limitation, call transactional data,
call associated data, call identifying data, subscriber information and
subscriber billing records (collectively, “Subscriber Information”) outside of
the United States without T-Mobile’s prior written consent, which may be
withheld for no reason, or any reason, in T-Mobile’s sole discretion; provided,
however, that T-Mobile understands that Provider will be providing the Services
in Kingston, Ontario, Canada; Sarnia, Ontario, Canada; Alexandria, Louisiana,
United States; Victoria, Texas, United States; and Big Spring, Texas, United
States, and as a result, T-Mobile hereby consents to the storage by Provider of
all Subscriber Information necessary to perform the Services under this
Agreement in Kingston, Ontario, Canada; Sarnia, Ontario, Canada; Alexandria,
Louisiana, United States; Big Spring, Texas, United States; Victoria, Texas,
United States; and Petersburg, Virginia, United States for the term of this
Agreement.
13.16.2 Provider shall provide T-Mobile within at least thirty (30) days prior
written notice of its desire to store Subscriber Information in another location
different from Kingston, Ontario, Canada; Sarnia, Ontario, Canada; Alexandria,
Louisiana, United States; Victoria, Texas, United States; and Big Spring, Texas,
United States including description of the communications and/or information,
identification of the custodian, identification of the proposed location where
the communications and/or information would be stored; and identification of the
factors it considered in seeking to store the communications and/or information
outside Kingston, Ontario, Canada; Sarnia, Ontario, Canada; Alexandria,
Louisiana, United States; Big Spring, Texas, United States; Victoria, Texas,
United States; and Petersburg, Virginia, United States.
13.16.3 Provider shall store billing records relating to T-Mobile subscribers
for a minimum period of two (2) years;
13.16.4 Provider shall store Subscriber Information in its possession, custody
and control if requested by a domestic governmental entity pursuant to 18 U.S.C.
§ 2703(f);
13.16.5 Provider shall store Subscriber Information in a manner such that the
communications and/or information do not become subject to mandatory destruction
under any foreign laws;

                    T-Mobile USA Confidential   - 22 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



13.16.6 Provider shall make available in the United States all Subscriber
Information that is stored by Provider or a third party (as permitted under this
Agreement);
13.16.7 Provider shall not disclose Subscriber Information to any foreign
government or entity without first (a) satisfying all applicable U.S. federal,
state and local legal requirements, including receiving appropriate
authorization by a domestic U.S. court, or receiving prior written authorization
from the U.S. Department of Justice, and (b) notifying T-Mobile of the request
for such information within five (5) days of its receipt;
13.16.8 Provider shall protect the confidentiality and security of all lawful
U.S. process and the confidentiality and security of classified information and
sensitive information in accordance with federal and state laws and regulations.
The Parties, intending to be legally bound, have caused this Agreement to be
executed by their authorized representatives on the dates set forth below.
Executed as of the Effective Date:

              STARTEK USA, INC.   T-MOBILE USA, INC.
 
           
By:
  /s/ PATRICK M. HAYES   By:   /s/ BRIAN KIRKPATRICK
 
           
 
           
Name:
  Patrick M. Hayes   Name:   Brian Kirkpatrick
 
           
 
           
Title:
  COO   Title:   Executive VP & Chief Financial Officer
 
           
 
           
Date:
  10/10/07   Date:   10/12/07
 
           

                    T-Mobile USA Confidential   - 23 -   10/22/2007

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STANDARD TERMS AND CONDITIONS
These Standard Terms and Conditions (“Standard Terms”) are to be attached to and
incorporated into the Services Agreement between T-Mobile USA, Inc. (“T-Mobile”)
and StarTek USA, Inc. (“Provider”) dated as of October 1, 2007 (for purposes of
these Standard Terms, the “Services Agreement”). Unless otherwise specified,
terms defined in the body of the Services Agreement shall have the same meanings
when used in these Standard Terms with initial letters capitalized.

1.  
Services. The Services will consist of receiving inbound customer service calls
from T-Mobile customers (“Inbound Calls”); handling such Inbound Calls according
to Specifications, including, without limitation, placing outbound calls to
address Customer Care matters relating to such Inbound Calls (“Outbound Calls”
and, together with Inbound Calls, “Calls”); and addressing all other matters
provided for in the Services Agreement, these Standard Terms, one or more
applicable Statements of Work and other applicable Specifications (collectively,
this “Agreement”). Provider shall maintain a dedicated program to perform the
Services. By way of illustration, and not limitation, Provider’s customer-facing
representatives dedicated to the T-Mobile LOBs (“Agents”) will handle only
T-Mobile calls, Provider’s team supervisors (“Supervisors”) will support only
T-Mobile-dedicated Agents, and Provider’s team managers (“Managers”) will
support only T-Mobile-dedicated Supervisors to perform the Services.
  2.  
Operation. Except as otherwise set forth expressly in an applicable Statement of
Work, Provider shall provide the Services [*] hours per day, [*] days per year.
All hours shall be defined in Pacific Time. Provider will not change or attempt
to change the hours of operation for any T-Mobile LOB at any Site without prior
written approval by a Director (or more senior executive) of T-Mobile. Provider
shall not close or limit performance at any Site or reallocate any Provider
employees to another physical location without first providing T-Mobile at least
[*] days’ written notification thereof and a comprehensive written plan therefor
that sets forth in detail how Provider will maintain the Services performed at
such Site and will mitigate the impact of such change while preventing tangible
and intangible costs to T-Mobile.
  3.  
FTEs.

  3.1.  
FTEs. Provider shall utilize Full-Time Equivalents (“FTEs”) in regard to
scheduling, staffing, production and reporting. An FTE shall be defined as forty
(40) hours of Services per week performed by an Agent, and an FTE is not
equivalent to headcount. A headcount (“Headcount ”) is equivalent to a person.
    3.2.  
Classification of FTEs. FTEs will be classified into the following categories
with respect to each LOB:

  3.2.1.  
Production FTEs, which are FTEs performed by Agents who, having graduated from
New Hire Training and TCC (each defined below), currently provide Services
productive to the applicable LOB (“Production”);
    3.2.2.  
Training FTEs, which are FTEs performed by Agents in training and, as such, not
yet eligible to engage in Production with respect to the applicable LOB;
    3.2.3.  
T-Mobile Customer Connection (“TCC”) FTEs, which are FTEs performed by Agent who
have completed New Hire Training but have not graduated from TCC, who provide
Services productive to the applicable LOB for a material portion of each eight
(8)-hour work day; and

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  3.2.4.  
LOA FTEs, which consist of Agents who cannot be classified into Production,
Training or TCC with respect to the applicable LOB.

4.  
Forecasting.

  4.1.  
[*]-Month Forecast. T-Mobile shall deliver a [*]-month rolling forecast to
Provider for each LOB (and, if applicable, each Site and skill), containing
nonbinding forecasts of expected weekly call volume (“Volume”) for such period
(each, a “[*]-Month Forecast”), on or before the fifteenth (15th) day of each
calendar month during the Term (each, a “Month”).
    4.2.  
Final Forecast. T-Mobile shall deliver to Provider an updated daily Volume and
AHT forecast for each LOB (and, if applicable, each Site and skill) for each
Month no later than [*] days prior to such Month (“Final Forecast”), which will
vary no more than [*] percent ([*]%) in call volume each week from the [*]-Day
forecast. If the Final Forecast for an LOB or Site is not delivered in a timely
fashion with respect to a particular Month, then, unless otherwise agreed upon
by the Parties, who shall act reasonably with respect thereto, the portion of
the most recent [*]-Month Forecast applicable to such Month shall be deemed the
Final Forecast for such Month for that particular LOB or Site.
    4.3.  
[*] Forecasts. For informational purposes only—and not for purposes of any KPI
calculations or other substantive matters hereunder—T-Mobile shall deliver to
Provider a [*] forecast of expected Volume and AHT for each LOB.

5.  
Scheduling. Provider shall schedule an appropriate number of FTEs in half-hour
intervals for each Month in accordance with the applicable Final Forecast.
Within five (5) days of receiving a Final Forecast applicable to a given Month,
Provider shall provide to T-Mobile a schedule of FTEs for such Month that
details Provider’s FTEs for each half-hour period during such Month. Such
schedule shall be accompanied by plans that illustrate Provider’s plans for
meeting the KPIs in the Specifications applicable to such Month (each, a “KPI
Plan”). Each KPI Plan shall include the number of required FTEs to meet the
KPIs, the number of scheduled FTEs and the half-hourly service level objectives
set forth in the Final Forecast, and all assumptions used by Provider to
translate the Final Forecast into scheduled FTEs.

  5.1.  
The Parties shall cooperate to manage intraday schedule adjustments to manage
actual Volume, and shall mutually agree upon and participate in the preparation
of other Volume forecasts as reasonably required to meet the objectives of this
Agreement. Such forecasts may include, but are not limited to, yearly,
quarterly, monthly, weekly, daily and interval forecasts.
    5.2.  
Provider shall provide to T-Mobile a dedicated senior call management-planning
specialist who will advise and assist T-Mobile regarding various matters related
to the Services, including, without limitation, development of Volume forecasts
for each LOB. Provider shall, upon T-Mobile’s reasonable request, replace such
specialist with a specialist approved by T-Mobile.
    5.3.  
For each Month, with respect to the applicable KPI Plan, Provider shall recruit,
train and staff Agents to at least [*] percent ([*]%) of the required FTE and to
handle [*] percent ([*]%) of required Volume. In the event that the Volume
forecast in a Final Forecast for a given Month exceeds the Volume in the Final
Forecast for the immediately preceding Month by [*] percent ([*]%) or more,
Provider may add additional Agents to service such increase; provided, that
Provider may only add additional Agents under this Section 5.3 with the prior
written consent of T-Mobile, which consent shall not be unreasonably withheld.
    5.4.  
In the event that the Production FTE count falls more than [*] percent ([*]%)
below the FTE required to handle the Volume forecast for any Month in any
[*]-Month Forecast, Provider shall recruit and hire Agents to back-fill such
attrition. Provider shall commence training of such new hires within [*] days of
Production FTE falling [*] percent ([*]%) below the forecasted required FTE.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  5.5.  
Provider shall provide the forecasted required FTEs for the Term; provided, that
Provider shall increase or decrease the number of FTEs upon T-Mobile’s written
request given to Provider (a) at least [*] days in advance, if the requested
increase or decrease is [*] percent ([*]%) or less; or (b) at least [*] days in
advance, if the requested increase or decrease is greater than [*] percent
([*]%).
    5.6.  
T-Mobile may reduce forecast Volume at any time by more than [*] percent ([*]%)
if: (a) Provider is staffed at less than [*] percent ([*]%) of forecasted
required FTE for such LOB; or (b) Adjusted Service Level for such LOB or skill
is substandard
    5.7.  
No [*]-Month Forecast, Final Forecast or other forecast provided for in this
Agreement, or T-Mobile’s acknowledgment of FTE or any metric forecast in a KPI
Plan or otherwise, shall in any way represent T-Mobile’s promise or commitment
to provide any given volume or amount of anything to Provider.

6.  
Average Handle Time. “Average Handle Time,” or “AHT,” with respect to Calls
handled by Provider in performing the Services with respect to a particular LOB
or Site, means the sum of (a) with respect to Inbound Calls, (i) average talk
time on such Calls; (ii) average hold time while on such Calls and (iii) average
time spent on after-Call work relating to such Calls; and (b) with respect to
Outbound Calls, (i) average dialing and connection time for such Calls;
(ii) average hold time while on such Calls; (iii) average talk time while on
such Calls; and (iv) average time spent on post-Call work relating to such
Calls. Notwithstanding anything to the contrary in this Agreement, in no event
will any components of AHT overlap (e.g., if an Agent is on hold while handling
one Call, and simultaneously performing post-Call work for another, such
handling may only be attributed to one Call at any given time for purposes of
AHT calculations). Provider shall use commercially reasonable efforts to meet or
exceed the AHT goal, which may vary by LOB and skill set, as provided in the
Statement of Work. Such AHT goal may be revised from time to time by mutual
written agreement of the Parties based upon historical trending, changing call
components or other mutually agreed material change.
  7.  
Ramp. “Ramp” means, with respect to any LOB or Site, any material FTE increase
requested by T-Mobile or otherwise implemented by Provider in order to meet its
obligations under this Agreement. “Ramp Plan” means a plan developed by Provider
to implement a Ramp. Before implementing any Ramp Plan, Provider must submit a
proposal of such Ramp Plan to T-Mobile for written approval by an Operations
Senior Manager (or more senior corporate executive or manager) of T-Mobile. No
Ramp Plan may be implemented without such approval. In the event of a new Ramp
Plan for a given LOB, or a change to the General Customer Care LOB supported by
Provider, the AHT monthly objectives for such LOB shall be adjusted in
accordance with the procedure set forth in applicable Specifications.
  8.  
Training.

  8.1.  
Provider Training Obligation. Provider shall train all Agents in accordance
with, and shall abide by all terms and conditions of, this Section 8
(“Training”).
    8.2.  
Ratio of Trainers to Trainees. The ratio of fully-certified Trainers (as defined
in Section 8.5.5 below) to trainees in Training will not exceed a classroom
level of [*] or [*]; provided, that if two (2) Trainers are used, such number
may be comprised of a Trainer with the support of a Supervisor or Coach who has
been certified by a T-Mobile Master Trainer and completed certified Training.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  8.3.  
Costs and Expenses of Training. All costs and expenses for New Hire Training
(defined in Section 8.5 below), training materials for new Agents and any
initial and program extension training or changes or modifications to the
Training program or continuing education training that exceeds [*] hours per
Agent per month will be borne by T-Mobile, subject to Section 8.4 below.
Notwithstanding the foregoing sentence, if any Agent does not engage in
full-time Production for a given T-Mobile LOB or Site at any time within [*]
months of first performing Production for such LOB or Site, then Provider shall
ensure such Agent completes all necessary training to effectively resume
Production in such way that is not lesser than a recent training graduate. If
Provider does not ensure the completion of such necessary training prior to the
Agent returning to Production, Provider shall reimburse T-Mobile for all of
T-Mobile’s costs of Training attributable to that Agent (such costs as
determined by T-Mobile in its sole discretion). Provider shall pay to T-Mobile
such costs or reflect the same as a service credit on an invoice to T-Mobile.
Provider shall use online Training options in lieu of printed materials wherever
reasonably available and shall reuse written materials where reasonably
possible. Documented Training trackers must accompany all invoices for approval
of Services Fees under this Agreement. Such trackers shall contain Agent name,
Agent Training start date, Agent Training graduation date, Agent T-Mobile
log-ins, attendance record and assessment and quality scores for each module;
provided, that if any of the foregoing data elements may not be contained in
trackers under applicable Law, then Provider shall (a) cite such applicable Law
in writing to T-Mobile and (b) include in such trackers all such data elements
as allowed by applicable Law. Provider shall track all continuing education
classes via an auxiliary (AUX) or automatic call distributor (ACD) code and
shall submit information regarding the same monthly with other reports required
hereunder. Such information shall include each Agent’s name, the exact amount of
time such Agent spent in each Training course, the name of each such Training
course, and the total time in the month spent by such Agent in continuing
education training. Provider shall deliver all appropriate Training within the
timeframes provided in applicable Training curricula, subject to reasonable KPI
considerations.
    8.4.  
Additional Training; Attrition Training; Removed Personnel. Notwithstanding
anything to the contrary in this Section 8, if Provider fails to meet any
applicable KPIs, then, if T-Mobile determines that additional “skill set”
Training may help Provider meet such KPIs, Provider shall perform such Training
in accordance with this Section 8 and shall bear all costs and expenses thereof.
All costs associated with Training necessitated by attrition or T-Mobile
requests for removal of personnel pursuant to Section 1.9 of the Services
Agreement, including, but not limited to, new trainers and any associated
materials, shall be borne by Provider.
    8.5.  
New Hire Training. No Agent will perform Production for any T-Mobile LOB who has
not completed the T-Mobile New Hire Training Curriculum and graduated from TCC
in accordance with this Section 8 (“New Hire Training”). [*]. T-Mobile may
modify the T-Mobile New Hire Training Curriculum from time to time in its
discretion in any and all respects, including, without limitation, with respect
to content and hours required for completion; provided, however, that T-Mobile
shall provide Provider with [*] days’ notice of any such changes, and provided
further, that any changes that will materially impact Provider’s costs must be
mutually agreed to by the Parties, who shall act reasonably in respect thereto.
Any New Hire Training as a result of ramp or net growth must be approved in
writing by a T-Mobile Senior Manager or more senior official. Provider will
submit an approved baseline report. Such written approval must be attached to
any and all invoices on which any New Hire Training is cited or listed as a
basis for billing T-Mobile. T-Mobile will not be obligated to pay Provider for
such billed amounts in the absence of such written approval.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  8.5.1.  
Application IDs. Prior to Training completion, where applicable, T-Mobile shall
deliver all applicable application IDs to Provider. Provider shall ensure that
application IDs are not shared by Agents or disclosed outside of Provider.
Provider shall promptly remove from the Services any Agent who shares or
discloses application IDs in these manners (and shall provide a suitable
replacement for the removed Agent and immediately notify T-Mobile of such
removal).
    8.5.2.  
Access to T-Mobile Training-related Materials. Provider shall report to T-Mobile
Training staff any Provider employee who no longer contributes to Production who
has had access to T-Mobile Training-related materials and websites, such as CCS
printing. Such reporting shall not relieve Provider of its obligation to
maintain the confidentiality of T-Mobile Confidential Information and to ensure
that its employees, agents and permitted subcontractors remain bound to maintain
such confidentiality after termination of employment, engagement or other
relationship with Provider.
    8.5.3.  
Attendance and Absenteeism. Provider shall only graduate a new hire Agent from
New Hire Training to Production if such Agent has completed all required
Training time and satisfied the requirements of this Section 8.5.3 and
Section 8.5.4. If an Agent missed any Training classes or activities, such
classes or activities (or an equivalent approved by T-Mobile) must be made up
prior to such Agent’s graduation from New Hire Training or participation in
Production. Provider shall provide to T-Mobile on a monthly basis (a) written
documentation of all missed New Hire Training classes and activities, and
(b) reasonable proof that such classes, activities or approved substitutes were
made up in accordance with this Section 8.5.3.
    8.5.4.  
Assessments and Quality Scoring. Each new Agent must (a) pass all New Hire
Training assessments at [*] percent ([*]%) or better; (b) score [*] or better in
both the Courtesy and Concern components of Quality (as determined by Provider
and/or T-Mobile observations and calibrated as outlined in Section 14.4.3
below), in order to graduate from New Hire Training and be eligible to perform
Production. Provider shall ensure that no Agent who has not graduated from TCC
in accordance with the requirements set forth in this Section shall take any
non-TCC Production calls for T-Mobile until such time that such requirements are
satisfied.
    8.5.5.  
Certification of Trainers and Facilitators. Training curriculum shall be
facilitated by individuals certified by either T-Mobile Learning and Development
specialists or Provider’s own Certified Training Manager (“Trainers”). Provider
shall provide, and shall bear all costs and expenses of, certification training
for all prospective Trainers. Provider shall use a certification course that is
satisfactory to T-Mobile and, if Provider does not or cannot maintain such a
certification course, Provider shall use the certification curriculum provided
by T-Mobile as the same may be updated from time to time. Provider shall ensure
that only certified persons conduct New Hire Training
    8.5.6.  
Training Standards. Provider shall ensure that all Training Managers and
Training Quality Managers utilize T-Mobile’s Training Manager Toolkit (or
Provider’s comparable documentation as pre-approved by T-Mobile) to manage,
observe, assess and monitor Trainer performance. Provider shall, upon T-Mobile’s
request, provide assessment and monitoring information gathered from the
Training Manager Toolkit to T-Mobile.



 

 



--------------------------------------------------------------------------------



 



  8.6.  
Streamline Read Time. Provider shall schedule time for each Agent to read
Streamline (“Streamline Read Time”) prior to each Agent shift in the amount of
[*] minutes per day and no more than [*] minutes per Agent per week. Provider
shall measure Streamline Read Time via ACD or AUX code or skill set and shall
report the same to T-Mobile no less frequently than [*]. Provider shall attain,
and demonstrate through reporting, [*] percent ([*]%) or greater aggregate Agent
utilization of Streamline Read Time.

9.  
Escalation Procedures. Provider shall utilize T-Mobile-provided escalation
policies and procedures to handle Calls beyond a given Agent’s scope of training
or where management support of a T-Mobile customer issue is necessary or
appropriate. Unless expressly provided to the contrary in such T-Mobile-provided
policies and procedures, Provider shall ensure that each Call that cannot be
handled effectively by an Agent is handled by the Supervisor and up to the
Manager before being transferred to T-Mobile for resolution. If a customer
requires management support, Provider shall cause its Agents to transfer the
call to a Manager, who will attempt to resolve the issue before transferring the
Call to T-Mobile. If T-Mobile updates its escalation policies or procedures, it
will provide such policies or procedures to Provider, and if applicable, will
update Streamline (or other applicable on-line resources T-Mobile makes
available to Provider).
  10.  
Telecommunications and Data. T-Mobile shall deliver Calls to, and shall deliver
a data circuit to, a single Provider network point of entry at each applicable
United States Site, or to a United States port of entry location if Site is
located outside of the United States, or as otherwise mutually agreed upon by
the Parties. Provider shall bear all costs of and related to procuring,
supporting and otherwise routing Calls to other Sites or facilities. Provider
shall provide (a) an outbound call circuit; (b) adequate and suitable space for
T-Mobile equipment to be stored and/or operated on Provider’s premises; and
(c) suitable call-recording functionality. Provider acknowledges and agrees that
the data circuit provided by T-Mobile under this Section may be used by Provider
only to support Call handling and other performance of Services under this
Agreement.
  11.  
Facilities. Provider shall provide (a) [a] cabinet[s] for all T-Mobile equipment
as detailed in Exhibit E hereto and (b) the PBX communications switch[es] to
deliver calls (such switch certified to function with Cisco ICM, workstations,
local area network (LAN) infrastructure), high-speed Internet access and other
Facilities equipped to run and utilize the most recent version of the T-Mobile
customer care systems, described in Exhibit C hereto, deployed at the time of
the implementation of the most recent Statement of Work hereunder. Provider is
hereby granted a license for the term of this Agreement to use the software
listed in Exhibit D hereto (the “Licensed Software”), in object code form only,
for the sole purpose of performing its obligations under this Agreement.
Provider will not copy, make derivative works of, make available to third
parties, disclose, distribute or otherwise use the Licensed Software for any
purpose other than as expressly provided under this Agreement. At each Site,
Provider shall also provide the telecommunications switch (such switch capable
of call processing), Universal Power Supply (UPS) and adequate electrical power,
desktop computers that meet the specifications listed in Exhibit E hereto,
office supplies, dedicated workspaces, appropriate call-recording technology and
facilities and such other Facilities as reasonably required to effectively
perform the Services. Without limiting the foregoing, T-Mobile shall be
responsible for its own costs associated with wide area network (WAN)
infrastructure. Provider will not make any material changes to any Facilities
without providing at least thirty (30) days’ prior notice to T-Mobile.
  12.  
Systems Use and Downtime. Information given to T-Mobile customers or collected
by Agents shall be directly taken from and/or input into applicable T-Mobile
Resources. Provider shall also record all Calls and shall keep such recorded
Calls for no fewer than [*] days. Provider shall allow T-Mobile to access and
copy such recorded Calls upon reasonable notice to Provider. In the event that
Provider is unable to perform the Services due to a failure of Facilities or
T-Mobile Resources (“Downtime”), Provider shall immediately notify T-Mobile and,
as instructed by T-Mobile, capture Call information in Remedy or on Downtime
forms provided by T-Mobile.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



   
In the absence of applicable instructions from T-Mobile during Downtime,
Provider shall require Agents to attempt to use Remedy and, if such is not
possible, to capture Call information on Downtime forms. If Agents use Downtime
forms, Provider shall input information from these Downtime forms into
applicable T-Mobile Resources within [*] hours of cessation of Downtime;
provided, that if Volume does not reasonably allow for this timeframe to be met,
then Provider will have an additional [*] hours to enter all such information
into applicable T-Mobile Resources. Provider shall destroy (by shredding or
burning) all Downtime forms containing Personal Information or, at T-Mobile’s
option, provided to T-Mobile, immediately after the information from a given
Downtime form is entered into applicable T-Mobile Resources. Provider shall
assign a special ACD tracking code to indicate when specified Agents enter
Downtime form information into applicable T-Mobile Resources. Provider shall
provide Downtime productivity reports to T-Mobile displaying time in code and
number of Downtime forms processed. T-Mobile agrees to pay Provider the
Specified Labor Rate (contingent upon Provider meeting the agreed-upon hourly
rate of entry of Downtime forms) as provided in Schedule 1 hereto (the “Pricing
Schedule”) for processing Downtime forms, so long as such Downtime has, as its
sole cause, the failure of T-Mobile Resources and could not have reasonably been
avoided by Provider).
  13.  
Overtime.

  13.1.  
If Volume on a given day will exceed that forecast in the Final Forecast by more
than [*] percent ([*]%), Provider shall so notify T-Mobile and shall recruit
trained Agents to handle such excess Volume (“Overtime”). If Volume exceeds that
forecast in the Final Forecast by [*] percent ([*]%) or less, Provider shall
recruit Agents to cover such excess and Provider shall be responsible for any
expenses related thereto. Provider shall obtain prior written approval from
T-Mobile for any other purported overtime that Provider believes may be required
or incurred for the performance of the Services. T-Mobile will not compensate
Provider for, and Provider will not invoice T-Mobile for, any Overtime unless
such Overtime is approved in writing by T-Mobile in advance. T-Mobile agrees to
pay Provider the Overtime rate set forth in the Pricing Schedule for all Volume
handled in excess of [*] percent ([*]%) of that set forth in the Final Forecast,
where such Overtime has been pre-approved in writing by T-Mobile.
    13.2.  
Provider shall employ the recruiting process for Overtime as soon as the
circumstance causing the Volume variance is identified. If Provider identifies
such circumstance at least [*] weeks before its expected occurrence, Provider
shall use all reasonable efforts to minimize the financial impact of Overtime by
modifying schedules to support the required staffing. Provider shall also
recruit Agents to work overtime on a day-to-day basis when the intra-day Volume
dictates additional staffing needs to maintain KPI goals.
    13.3.  
Overtime for the purposes of invoice payment at Overtime rates will be
calculated by interval using the following formula: interval handled Volume in
excess of [*] percent ([*]%) of the forecast volume multiplied by the lesser of
interval AHT and [*] percent ([*]%) of the KPI AHT, such sum divided by [*].
These are the billable overtime minutes where T-Mobile has solicited overtime.

14.  
KPIs. The KPIs will be as follows for all LOBs at all Sites, unless explicitly
specified to the contrary in an applicable Statement of Work. KPI performance
will be used for adjustments to bonuses and/or penalties in accordance with the
Pricing Schedule.

  14.1.  
Average Handle Time (AHT). AHT shall be calculated as defined in Section 6
above, subject to adjustment during Ramp as set forth in Section 7 above. The
AHT goal may, upon written agreement of the Parties, be adjusted based upon
material changes to Call type and/or length.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  14.2.  
Service Level. Activations Inbound Calls: [*] percent ([*]%) of Inbound Calls to
the Activations and Consumer Credit LOB’s shall be answered by Provider within
[*] seconds. For all other LOBs, [*] percent ([*]%) of Inbound Calls offered in
a Month shall be answered by Provider within [*] seconds.
    14.3.  
Call Volume. Provider shall answer the Volume provided in the applicable Final
Forecasts. Handled Volume that exceeds the applicable Final Forecast by [*]
percent ([*]%) for any half-hour interval, where Service Level KPIs are not met,
will not be included in the Service Level KPI calculation for the applicable
Month.
    14.4.  
Call Quality. Call Quality (“Quality”) will be measured as set forth in this
Section 14.4.

  14.4.1.  
For the purposes of ensuring Call quality, Provider and T-Mobile shall measure
Agents’ Quality for all Agents handling calls, regardless of tenure or other
factors, using the following types of observations:

  14.4.1.1.  
T-Mobile observation;
    14.4.1.2.  
Provider operations observation (minimum [*] per Agent/month);
    14.4.1.3.  
Provider quality observation (minimum [*] per Agent/month)

  14.4.2.  
The Quality KPI will be calculated based solely upon T-Mobile call quality
scores. Provider operations and quality observations, while required, are
collected for the purpose of providing immediate and monthly feedback to Agents
and Provider management.
    14.4.3.  
For the purposes of billing, the scores for all of these observations will be
amalgamated and a weighted average monthly score will be calculated. The Parties
shall calibrate the assessments of Service Partner operations and Service
Partner quality observations to within [*] of the T-Mobile weighted Quality
score per Month. If either the Service Partner operations or the Service Partner
quality observation is not calibrated as set forth above, the non-calibrated
by-group will not be included in the billable quality score for the month.
    14.4.4.  
Provider shall cause all of its management, from Coach up to Site Director,
including, but not limited to, training leadership, Quality Managers, and QA
Specialists to attend at least [*] National Calibrations for their respective
LOBs per month. T-Mobile shall notify and keep Provider informed as to the
number of calibration sessions required for each LOB, such number not to exceed
[*] per LOB per week.
    14.4.5.  
Provider shall use the Quality observation form(s) provided by T-Mobile, as
T-Mobile may update the same from time to time. Provider shall use the data it
obtains under this Section 14.4 to provide both immediate and monthly feedback
to Agents, Managers, Supervisors and Provider management. Provider shall use its
best efforts to provide each Agent with feedback and coaching within [*] hours
of being monitored by T-Mobile, the Provider quality team or Provider
operations. Provider shall keep written documentation of each feedback and
coaching session. Provider shall ensure that such documentation is signed by the
Agent and shall make all such documentation available to T-Mobile for review
upon request. The Quality scoring criteria used by Provider shall match that
used by T-Mobile. Call monitoring feedback sessions will be held between the
Agent and the Agent’s direct supervisor and Provider’s Quality Team. Any
monitored Calls containing an Agent’s use of profanity or customer abuse (as
determined by T-Mobile) will result in immediate and permanent removal of such
Agent from all T-Mobile LOBs.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  14.5.  
Rotating Quality Driver. The Rotating Quality Driver KPI is the percentage of
T-Mobile Quality monitorings in which the selected Quality Driver was achieved.
The Rotating Quality Driver will be selected [*] by T-Mobile and delivered in
writing to Provider no less than [*] days prior to effective date. The Rotating
Quality Drivers and Attributes include, but not limited to, the following:

      Driver   Attribute
Courtesy: Demonstrated respect and showing politeness for others.
  Built a relationship with customers, maintained a positive tone and was
polite.
Concern: Showing concern for customer’s issue.
  Showed compassion and empathy for the customer’s situation. Took ownership of
the reason for the Call. Acknowledged the customer’s issue and treated it as
important.
Timely Resolution: Process of resolving Calls efficiently
  Proactively and efficiently controlled the flow of the Call to achieve fastest
resolution.
Knowledge: Understanding gained by experience
  Gathered all appropriate information to understand the reason the customer
cited as having given rise to their call, as well as any subsequent issues that
may have arisen during the Call. By using appropriate tools or general
awareness, resolved customer’s issue or provided specific and relevant
information on when the resolution or answer could be expected.

  14.6.  
One Call Resolution (OCR). One Call Resolution performance is the percentage of
T-Mobile Quality monitorings where a solution has been provided to a problem, a
requested action has been taken, and/or a question has been correctly answered
in regard to the customer’s stated reason for calling and any additional needs
identified during the course of the call. OCR is measured via the one-call
resolution driver as a component of the overall Quality score.
    14.7.  
Critical Business Policies Compliance (CBPC). Critical Business Policies
Compliance is the percentage of T-Mobile Quality monitored calls in which all
Critical Business Policies were complied with. Critical Business Policies will
be communicated to Provider from time to time in writing and include, without
limitation, the following:

 
Adjustment Index Compliance %
Courtesy Credit Compliance %
Account Verification Compliance %
Address Change Compliance %
Contracts and Service Agreements Compliance %
Customer Confidentiality Compliance %
Memos Compliance %
Recording Calls Compliance %
Equipment Protection Program Compliance %
Handset Exchange Program Equipment Ordered Compliance %
Handset Exchange Program Delivery Expectations Compliance %
Handset Exchange Program Failure Reason Detail Compliance %
Handset Exchange Program Warranty Information Compliance %
Service Request Issue Description Detail Compliance %
Service Request Resolution Expectations Compliance %
Trouble Ticket Issue Description Detail Compliance %
Trouble Ticket Resolution Expectations Compliance %

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



15.  
Reports. Provider shall provide T-Mobile with standard Call count reports and
performance reports on a [*] basis by [*] for the previous [*],[*] by Monday [*]
for the previous [*], and [*] by the [*] for the previous [*]. Each report shall
be in the format and contain all information required by this Agreement and
otherwise requested by T-Mobile. In addition, Provider shall provide reports to
T-Mobile reflecting measurements of all KPIs and other metrics described in this
Section 15 within [*] days of each Month end. All reporting fed by data from the
switch, any scheduling systems used to provide the Services, or by any other
Facilities is not subject to non-standard report development costs. Provider
shall include payroll reports with any reports regarding LOBs for which any
amount is billed on an hourly basis, and such payroll reports must substantiate
that billable hours do not exceed actual hours worked. T-Mobile and Provider
shall mutually agree upon any other reports and the allocation of costs
associated with development and provision of those reports. T-Mobile may request
changes to the format of any reports to be provided under this Agreement;
provided, that if T-Mobile requests material changes to the format of any
reports provided for in this Section 15, Provider shall prepare a reasonable
estimate of the expected costs related to such format change, based upon the
Specified Labor Rate outlined in the Pricing Schedule, and shall not implement
such format change without the prior written approval of T-Mobile. T-Mobile
agrees to compensate Provider for its costs related to such format change;
provided, that such costs will in no event exceed those approved in advance by
T-Mobile in writing.
  16.  
Monitoring. T-Mobile will have the right (but not the obligation), to the extent
permitted by applicable Law and at no additional expense, to monitor at any time
(either on-site or remotely) Calls and/or specific Agents to ensure compliance
with KPIs and other applicable performance, operational and quality control
standards. Provider shall provide T-Mobile with a secured remote monitoring
solution and sufficient licenses to monitor no less than [*] calls per Agent per
[*]. T-Mobile does not guarantee, however, that any Agent will be monitored more
or less often than on [*] calls per [*], nor that any given Agent will be
monitored at all. Any remote monitoring solution used by Provider to meet its
obligations under this Section 16 shall meet such requirements (as to vendor,
product, service, program or other factors) as T-Mobile may identify in writing
before the Effective Date. Specific matters related to the implementation of the
primary remote monitoring solution will be negotiated and mutually agreed upon
by the Parties. In addition to the required primary monitoring tool, Provider
must provide a toll-free dialup that allows T-Mobile to both monitor random
calls as they come into the queue and to monitor specific agents, located by
extension. Provider shall provide T-Mobile with security codes for such dialup
access that allow T-Mobile to remotely monitor each individual specified by
T-Mobile, and shall ensure that any such dialup access uses commercially
reasonable security measures to prevent unauthorized access to, and use and
disclosure of, the data stored in or retrievable by the remote monitoring
solution. Provider shall use best efforts to ensure that access to both the
primary and the toll-free dialup monitoring options have full connectivity
within [*] days of the launch of a new Site or LOB. Provider shall use best
efforts to ensure such access, and to the extent that lack of access is within
the scope of control of Provider, for each [*] period in excess of such [*]
period, Provider will pay to T-Mobile an amount equal to [*] percent ([*] %) of
the Services Fees for one Month. Provider shall reflect such amount on the
corresponding Month’s invoice or on a standalone credit memo corresponding to
the date of the invoice. The rights and remedies of T-Mobile under this Section
are in addition to, and not in lieu of, any other right or remedy afforded to
T-Mobile under any other provision of this Agreement, by law or otherwise.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



17.  
Holidays. Provider shall observe the following holiday schedule for each Site,
based upon which country a given Site resides in. T-Mobile agrees to compensate
Provider for holiday rates as identified in the attached Pricing Schedule when
applicable to a Site, and in the method and using the criteria set forth in
Section 23.2.2. Holiday rates apply to the actual holiday only. T-Mobile
reserves the right to forecast and deliver [*] volume for any of the below
holidays from time to time, and to not compensate Provider for any Services
performed on such holidays, if T-Mobile designates the queue to be closed on
that day. However, should T-Mobile forecast volume for a holiday as set forth in
Section 4.2, then T-Mobile will be obligated to pay Provider for such holiday,
in the method and using the criteria set forth in Section 23.2.2.

     
Canadian Holidays
  US Holidays New Year’s Day (January 1)   New Year’s Day (January 1) Victoria
Day (Monday prior to May 25)   Memorial Day (Last Monday in May) Canada Day
(July 1)   Fourth of July (July 4) Labour Day (1st Monday in September)   Labor
Day (1st Monday in September) Thanksgiving Day (2nd Monday in October)  
Thanksgiving Day (4th Thursday in November) Christmas (December 25)   Christmas
(December 25)

18.  
System Downtime; Force Majeure.

  18.1.  
Neither Provider nor any person or entity acting on Provider’s behalf will
perform maintenance that could reasonably be expected to materially affect
performance of the Services (“Maintenance”) except as set forth in this
Section 18.1. In no event will interruption of Services for system maintenance
constitute a failure of performance by Provider if Provider is in compliance
with this Section 18. In the event Provider determines that any Maintenance is
necessary, Provider shall notify T-Mobile of such necessity no later than [*]
days before the date and time, if any, on which Provider proposes that such
Maintenance be performed, and will commence such maintenance only on date(s) and
time(s) for which T-Mobile has provided written approval. Provider shall ensure
that all routine Maintenance takes place during off-peak or off-system hours.
    18.2.  
Provider shall immediately report to T-Mobile any failures, disruptions or
material deprecation in performance of any Facilities. Further, within [*] hours
after learning of such failure, disruption or deprecation, Provider shall
provide T-Mobile with a root cause analysis of, and the duration of, such
failure, disruption or deprecation and its impact upon the performance of the
Services. Such root cause analysis shall also contain plans for forward-looking
mitigation of future occurrences of the same nature.
    18.3.  
Notwithstanding anything in these Standard Terms to the contrary, and without
limiting Provider’s obligations in the Services Agreement, Provider shall ensure
that the Services shall continue without interruption due to a Facilities
failure by implementing security features and disaster recovery plans necessary
to provide the Services with an up-time of [*] percent ([*]%) (not including
scheduled Maintenance), which shall include appropriate redundant equipment,
software and systems, alternate means of call routing, backup call allocation,
backup generator power and other appropriate Facilities. For up-times between
[*] percent ([*]%) and [*] percent ([*]%), Provider will incur a penalty of [*]
percent ([*]%) of the Service Fees applicable to such Month. For up-times below
[*] percent ([*]%), Provider will incur a penalty of [*] percent ([*]%) of the
Service Fees applicable to such Month. Provider shall reflect such penalty on
the corresponding Month’s invoice or on a standalone credit memo corresponding
to the date of the invoice. Provider shall review the components and execution
of the features and plans required by this Section 18.3 on a quarterly basis,
update the same as necessary, and provide the results of such review to T-Mobile
promptly thereafter.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  18.4.  
Where Provider is unable to perform the Services due to a failure of Facilities
or T-Mobile Resources (“Downtime”), and such Downtime is due to a material
failure of the T-Mobile Resources of which Provider had less than [*] hours
advance notice from T-Mobile, then, assuming Provider is not in breach or
default of any obligation under this Agreement, T-Mobile agrees to pay Service
Fees for such Downtime based upon multiplying the forecasted volume for such
intervals by the base rate set forth in the Rate Chart set forth in Section A of
Schedule 1 to Standard Terms — Pricing, and dividing by [*]. Where actual AHT is
unavailable due to zero (0) volume, the lesser of [*] percent ([*]%) of the KPI
AHT and the actual AHT from the same interval and same day for the previous week
will be substituted.
    18.5.  
Where Downtime is a result of failure of any Facilities that is not a force
majeure event under Section 13.5 of the Services Agreement, and Provider is
unable to accept the Volume T-Mobile is otherwise prepared to provide, then, for
the purpose of determining KPI penalties, Provider shall use the Volume forecast
in the applicable Final Forecast to determine KPI performance for the applicable
time interval(s).

19.  
Allocation of Resources. T-Mobile acknowledges that upon the occurrence of a
force majeure event or in instances of unforeseeable and unusually high demand,
demands on the Facilities may exceed such Facilities’ capacity. In any such
instance, Provider may, upon written notice to T-Mobile, equitably prioritize
Services and otherwise curtail utilization of the Facilities in a manner so that
any degradation to the Services provided to T-Mobile is no greater than the
level of degradation experienced by any other customer of Provider. In the event
of any such prioritization or curtailment, T-Mobile will in no event pay
Provider Service Fees for affected intervals based upon any Volume greater than
that actually handled by Provider during such intervals. Upon the request of
T-Mobile, Provider shall provide T-Mobile with reasonable evidence of its
compliance with this Section 19.
  20.  
Recruiting.

  20.1.  
Generally. Provider recruiting of Agents shall meet or exceed applicable
recruitment, selection, hiring and training requirements as set forth in this
Section 20 and in applicable T-Mobile policies that T-Mobile may provide to
Provider from time to time.
    20.2.  
Recruiting Requirements. Provider recruiting efforts will include, without
limitation, the following:

  20.2.1.  
A mutually approved customer service assessment, which will include the ability
to read, write, and communicate fluently in the English language, in addition to
the ability to read, write, and communicate fluently in the Spanish language for
any Spanish language LOB, as well as to type at least [*] words per minute;
    20.2.2.  
Verification that Agents, Managers, Supervisors, Trainers and any other Provider
employees providing Services to T-Mobile under this Agreement have obtained a
high school diploma, GED or equivalent;
    20.2.3.  
A behavioral interview; and
    20.2.4.  
Background checks, which shall include criminal records, are required and shall
be completed according to T-Mobile’s Background Checks policy then in effect
before employment of any Agent. In addition, periodic individual employee
background checks may be requested by T-Mobile. Without limiting the generality
of the foregoing, all background checks shall include, at minimum, all counties
of employment and residence for the last [*] years for the prospective employee,
as well as state and federal records. No prospective or current employee who has
been convicted of a non-pardoned felony (or equivalent charge), a gross
misdemeanor, or a breach of trust or act of dishonesty that is related to the
job duties performed, shall be involved in the provision of Services to
T-Mobile. Costs incurred for background checks shall be Provider’s
responsibility.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  20.3.  
Audit Right. Without limiting T-Mobile’s other audit rights, T-Mobile reserves
the right to audit Provider’s compliance with this Section 20. Provider shall
make available and provide to T-Mobile all records pertaining to its compliance
with this Section 20, and to promptly correct any deficiencies discovered by
T-Mobile during any audit of Provider’s compliance therewith.

21.  
Staffing Requirements. Provider shall maintain staffing ratios no higher than
the following: production Agents to Coach/Supervisor at [*]; Agent to Trainer at
[*]: and Agent to Quality Team specialist at [*]. All coaches/supervisors,
managers, and supporting staff shall be full-time Provider employees. Subject to
Section 21.1below, Provider shall ensure that each person assigned to any
function has the necessary functional and T-Mobile-related training to
successfully perform such function. Provider shall provide specific information
regarding all Agents and other persons involved in provision of the Services to
T-Mobile that is as extensive as allowable under Law. Such information shall
include, Agent name, Agent ID, start date on T-Mobile LOB, assessment scores by
module, termination date from T-Mobile LOB, quality average, and other KPI
measures as requested by T-Mobile.

  21.1.  
All support functions for a Site, such as Provider quality and trainers must be
housed within such Site unless otherwise agreed to in writing by T-Mobile. No
function will be performed by an individual assigned to that function without
such individual having attained the necessary skills through completion of a
certification of skills program. Provider also shall ensure that all Coaches,
Supervisors and Trainers (including any and all other Provider employees in a
lead role, teaching and/or mentoring capability) maintain their T-Mobile-related
skills through a yearly certification process. All certification costs after the
first year’s certification by T-Mobile shall be borne by Provider. In support of
this process, Provider shall ensure the following:

  21.1.1.  
Coaches, Supervisors, and Trainers (including any and all other Provider
employees in a lead role, teaching and/or mentoring capacity) shall each support
customer calls on-line each week for at least [*] hours per month to maintain
their skills. The remainder of their time will be used to support Agent
development, and to otherwise assist Provider employees to perform the Services.

  21.1.1.1.  
In the event that Provider maintains an overall minimum [*] Call Quality score
under the terms set forth in 14.4 of the Standard Terms for a consecutive period
of no less than [*] months, this requirement will reduce to [*] hours per month.
    21.1.1.2.  
In the event that Provider Call Quality scores deteriorate below 3.1 for a
period of longer than [*], this requirement will revert to at least [*] hours
per month until such time as Call Quality performance again meets the criteria
set forth in 21.1.1.1 of the Standard Terms.

  21.1.2.  
Quality Assurance specialists will support customer calls on-line each month for
at least [*] hours per month to maintain their skills.
    21.1.3.  
Managers and Trainers will be full-time employees of Provider who have completed
T-Mobile National Standard Curriculum Training.
    21.1.4.  
Supervisors will monitor a minimum of [*] customer calls per Agent per week.

22.  
Fraud.

  22.1.  
Policies and Reporting. Provider shall implement and enforce its own policies
and procedures, and shall implement T-Mobile policies and procedures, to detect
and prevent handset or credit card theft or other fraudulent activity by an
employee, Agent or other person acting under the control or direction of
Provider (“Fraud”).

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



     
In the event of conflict between policies and procedures of T-Mobile and
Provider regarding Fraud, T-Mobile’s policies and procedures shall govern. If
any Agent or any other employee or other person acting under the control or
direction of Provider is suspected of committing handset or credit card theft or
other Fraud activity that actually or potentially affects T-Mobile or its
customers, Provider shall promptly, but in no event later than [*] hours of
becoming aware of such activity, notify T-Mobile of any suspected Fraud
activity. Within no less than [*] hours of any request by T-Mobile, Provider
shall provide T-Mobile with information necessary to conduct an investigation,
including, but not limited to, the employee name, address, contact information,
Social Security number, emergency contact address, phone numbers and any other
information that may assist in investigation of the suspected fraudulent
activity.
    22.2.  
Restitution. Provider will be solely and exclusively responsible for losses
incurred by T-Mobile or its customers that arise out of or relate to Fraud, and
shall make restitution to T-Mobile for such losses. Unless otherwise agreed to
in writing by T-Mobile’s Business Manager (or more senior official of T-Mobile),
any such restitution (a) is due in full within [*] days of discovery of the
Fraud that is the subject of such restitution; and (b) shall be resolved by, at
T-Mobile’s option, (i) a cash payment to T-Mobile; (ii) a line item credit on
the applicable invoice(s) or (iii) issuance of a stand-alone credit memo
delivered in conjunction with applicable invoice(s). T-Mobile reserves the right
to prosecute any employee, Agent or other person acting under the control or
direction of Provider that commits Fraud against T-Mobile or a customer of
T-Mobile.

23.  
Service Fees.

  23.1.  
The Service Fees will, for a given LOB and/or Site, consist of Billable Minutes
(defined in Section 23.2 below) multiplied by the applicable rate(s) set forth
in the Pricing Schedule, as modified by any penalties, bonuses or other
adjustments in accordance with the procedure outlined therein and otherwise in
accordance with this Agreement. In the event that Agents can be cross-utilized
(and are sufficiently cross-trained) across LOB’s in a fashion pre-approved by
T-Mobile in an effort to keep them productive, as well as to meet and maintain
Service Level, such scenario shall be applied to the determination of Billable
Minutes as set forth in 23.2 of the Standard Terms.
    23.2.  
“Billable Minutes,” for purposes of this Statement of Work, will have one of the
following meanings:

  23.2.1.  
If, with respect to a given LOB, (a) Provider is staffed at no less than [*]
percent ([*]%) of forecasted required weekly FTE for such LOB, and (b) Provider
is meeting the Service Level KPI at set forth in 14.2 of the Standard Terms, and
modified by 14.3 of the Standard Terms, Billable Minutes means the correlating
rate in column “Reg” as compared to the percentage of volume offered against
Forecast as set forth in column “% Offered to Forecast” in the Rate Chart set
forth in Section A Schedule 1 to Standard Terms — Pricing.
    23.2.2.  
With respect to the holidays defined in 17 of the Standard Terms, if, with
respect to a given LOB, (a) Provider is staffed at no less than [*] percent
([*]%) of forecasted required weekly FTE for such LOB, and (b) Provider is
meeting the Service Level KPI at set forth in 14.2 of the Standard Terms, and
modified by 14.3 of the Standard Terms, Billable Minutes means the correlating
rate in column “Hol/OT ([*]%)” as compared to the percentage of volume offered
against Forecast as set forth in column “% Offered to Forecast” in the Rate
Chart set forth in Section A Schedule 1 to Standard Terms — Pricing. Such shall
be specific to the day of the holiday, irrespective of meeting the requirements
in 23.2.1.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



  23.3.  
Pay for Performance. KPI performance will result in bonuses and/or penalties for
Provider as set forth in the Pay for Performance workbook in Schedule 1 to the
Standard Terms. The Pay for Performance workbook will be applicable (a) in the
sixth (6th) month of Call handling through the life of the Agreement for a new
Site; and (b) in the third (3rd) month of Call handling through the life of the
Agreement for a new LOB.
    23.4.  
Forecast Adjustments. Notwithstanding anything to the contrary in this
Agreement, (a) in the event that T-Mobile terminates this Agreement or the
Services to be performed at any Site and/or for any LOB, the applicable Final
Forecast(s) will automatically be amended to provide for zero (0) volume from
and after the effectiveness of such termination; and (b) in the event that
T-Mobile notifies Provider of any termination of this Agreement or the Services
to be performed at any Site or for any LOB, T-Mobile may amend any and all
existing Final Forecast(s) applicable to all dates subsequent to such notice.
    23.5.  
Downtime Payments.

  23.5.1.  
During Downtime caused by a failure of T-Mobile Resources, then, if Provider is
staffed at no less than [*] percent ([*]%) of forecasted required FTE at such
Site and/or for such LOB, Billable Minutes means multiplying the forecasted
volume for such intervals by the base rate set forth in the Rate Chart set forth
in Section A of Schedule 1 to Standard Terms — Pricing, and dividing by [*].
Where actual AHT is unavailable due to zero (0) volume caused by such Downtime,
the lesser of [*] percent ([*]%) of the KPI AHT and the actual AHT from the same
interval and same day the previous week will be substituted.
    23.5.2.  
In the event of any Downtime caused by anything other than a force majeure event
under Section 13.5 of the Services Agreement, or a failure of T-Mobile
Resources, and if Provider cannot or does not accept the Volume T-Mobile is
otherwise prepared to provide, then, for the purposes of determining KPI
penalties, Provider shall use the forecasted volume in the applicable Final
Forecast to determine service levels for such Downtime period.
    23.5.3.  
T-Mobile agrees to pay to Provider an hourly rate as listed in the Pricing
Schedule for the actual minutes of processing Downtime forms in accordance with
Section 13 above.

  23.6.  
Costs and Expenses. Unless explicitly provided to the contrary in these Standard
Terms, Provider shall be responsible for all costs and expenses related to
recruitment, training and staffing of Agents, specialists and other personnel
required to provide the Services on the terms and conditions of this Agreement,
including, without limitation, wages, benefits and tax withholding, and all
costs related thereto). In no event will Provider bill T-Mobile for any such
costs or expenses.
    23.7.  
Overtime. Overtime will not be billed unless T-Mobile has provided written
approval of such overtime. Overtime will be calculated one of two ways:

  23.7.1.  
Overtime for excess volume handling. Excess volume handling overtime will be
calculated by interval using the following formula: interval handled Volume in
excess of [*] percent ([*]%) multiplied by the lesser of [*] percent ([*]%) of
the KPI AHT and interval AHT, such sum divided by [*].
    23.7.2.  
Overtime for redundancy mitigation. From time to time, T-Mobile may request
overtime Services to help mitigate the inability of another site (whether
internal to T-Mobile or another Provider) to take volume. Where excess call
volume does not materialize, T-Mobile may agree to pay for the staffed overtime
(not to exceed authorized hours set forth in T-Mobile’s written approval).
Approved overtime hours for redundancy mitigation will be billed at the Overtime
Price Per Hour as set forth in Section A of Schedule 1 to the Standard Terms.

 
 
T-Mobile USA Confidential

 

 



--------------------------------------------------------------------------------



 



24.  
Service Levels / Breach of Service Levels. Provider shall meet or exceed all
KPIs set forth in Specifications for each Site and LOB. Performance that does
not meet all KPIs in Specifications will result in decreases to the Service Fees
and such other consequences as set forth in the Services Agreement and other
applicable Specifications; and performance above the KPIs may result in
increases to the overall price per minute as expressly set forth in applicable
Specifications; provided, however, that such consequences shall not apply to
performance with respect to (a) any LOB during the first [*] months of
Production at such LOB; or (b) during the first [*] days of Production for any
LOB which, immediately prior to such [*] day period, was a different T-Mobile
LOB. Without limiting T-Mobile’s other remedies as provided in this Agreement,
in the event that Provider does not meet all KPIs for [*] consecutive days in
which Services are performed, such failure to meet KPIs will constitute a breach
of this Agreement with respect to that Site and LOB. In such event, Provider
shall prepare a plan to cure such breach. Such plan shall be subject to
T-Mobile’s written approval, which will not be unreasonably withheld. Provider
shall cure such breach within [*] business days from the first day in which
Provider was in breach as described in this Section 24. If Provider fails to
cure such breach within such [*]-business day period, T-Mobile shall have the
right to terminate this Agreement with respect to all Sites and LOBs affected by
such breach.

 
 
T-Mobile USA Confidential

 

 